Case 2:19-cv-02297-ER Document1 Filed 05/28/% a of 124
CIVIL COVER SHEET (Y pew “T

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by focal rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

I. (a) PLAINTIEFS DEFENDANTS

a bia Sunita . Crarolr Beg hi rg f Trash,

(b} County of Residence of First Listed Plaintiff h f A. County of Residence of First Listed Defendant Uy i } As /s A Sal Cee,
(EXCEPT IN US. PLAINTIFF CASES) CIN U.S, PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

JS 44 (Rev. 06/17)

 

 

 

(c} Attomeys (Firm Name, Address, and Telephone Number) 2 ogh ba L THased ‘ Attorneys (if Known}
Noche © Thdinas €4590C » Su sfe, 298
2257 Wilvriaalen W.Chesler Vt, ei us Fick

 

 

   
  

 
  
  
  
    

 

II, BASIS OF JURISDHEAXION (Pace an “x” in One Box Only) © 7 140A, CETIZENSHEP OP PRINCIPAL PARTIES (Place an “X” in One Box for Plainiff
1 (For Diversity Cases @nly) and One Box for Defendant)
O 1 U.S. Government x 3 | Federal Question PTF DEF
Plaintiff } (US. Government Not a Party) Citizen of This State incorporated or Principal Place o¢ oO4
of Business In This State
0 2 U.S, Government fi 4 Diversity Citizen of Another State hecorporated and Principal Place o5 ao86
Defendant (indicate Citizenship af Parties in item EL) of Business En Another State
Citizen or Subject of a 3 Foreign Nation o6 o6
Foreign Country

 

 

 

     

Click here for: Nature of Suit C

   

‘ode Descriptions

     

     

 

 

      

 

      

   

 

 

 

 

 

 

 

 

: K FORFEITURE/PEN, , THER STATEFES
CF 110 Insurance PERSONAL INJURY PERSONAL INJURY = [CJ 625 Drug Related Seizure O 422 Appeal 28 USC 158 C) 375 False Claims Act
120 Marine (1 310 Airplane OC) 365 Personal Injury « of Property 21 USC 881 {0 423 Withdrawal O 376 Qui Tam (31 USC
0 Miller Act 01 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
egotiable Instrument Liability CO) 367 Health Care/ 0 400 State Reapportionment
150 Recovery of Overpayment | CJ 320 Assault, Libet & Pharmaceutical Sep REYRIGHTS 22400 410 Antitrust
& Enforcement of Fidgment Slander Personal Injury 0) 820 Copyrights 1 430 Banks and Banking
go edicare Act € 330 Federal Employers’ Product Liability O 830 Patent & 450 Commerce
O 152 Recovery of Defaulted Liability O 368 Asbestos Personal 835 Patent - Abbreviated & 460 Deportation
Student Loans 0) 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) ©) 345 Marine Product Liability OF 840 Trademark Corrupt Organizations
(1 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR: AL SEC & 480 Consumer Credit
of Veteran’s Benefits 0) 350 Mater Vehicle O 376 Other Fraud 0 710 Fair Labor Standards CO) 96] HEA (13955 O 490 Cable/Sat TY
C1 160 Stockholders’ Suits 0 355 Mater Vehicle © 371 Toth in Lending Act O #862 Black Lung (923) 850 Securittes/Commadities/
OC 190 Other Contract Product Liability G 380 Other Personal 0 720 Labor/Management 0 963 DEWC/DIWW (405(e)) Exchange
CI 195 Contract Preduct Liability | C) 360 Other Personal Property Damage Relations CO 364 SSID Title XVI CF 890 Other Statutory Actions
O) 196 Franchise Injury GF 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) fF 891 Agricultural Acts
0 362 Personal Injury - Product Liability O 751 Family and Medical & 893 Environmental Matters
Medical Malpractice _| Leave Act 895 Freedom of Information
REAL PROFERT! IVIE RIGHTS RISONER PETETIONS {1 790 Other Labor Litigation FEDERAL TAX SUITS: Act
© 210 Land Condemnation ©) 440 Other Civil Rights Habeas Corpus: 79% Employee Retirement 870 Taxes (US. Plaintiff 1) 896 Arbitration
O 220 Foreciosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) {1 899 Administrative Procedure
CJ] 230 Rent Lease & Ejectment G 442 Employment () $10 Motions to Vacate OF 872 IRS—Third Party Act/Review or Appeal of
( 240 Torts to Land CT 443 Housing/ Sentence 26 USC 7609 Agency Decision
(1 245 Tort Product Liability Accommodations 0 330 Generat 71 956 Constitutionality of
C7 290 Al Other Real Property 11-445 Amer. w/Disabilities - |) 535 Death Penalty TMMIGRATIO State Statutes
Employment Other: CF 462 Naturalization Application
Cl 446 Amer, w/Disabilities - | 540 Mandamus & Other | 463 Other Immigration
Other O 350 Civil Rights Actions
©) 448 Education OG 355 Prison Condition
OF 360 Civil Detainee -
Conditions of
Confinement
S ORIGIN (Picce an “¥” in One Box Oniy
al Original {12 Removed from O 3 Remanded from [4 Reinstatedor ( 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Da not cite jurisdictional statutes unless diversity): q v g C Zz é yf

 

VE CAUSE OF ACTION

 

Brief description of cause: bw ro Ay tul toc ec bosu re. _ FO CRA / —™

VH. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ 16 cot. gf CHECK YES only ifdémanded in fomplaint:
COMPLAINT: UNDER RULE 23, FRCvP. foé JURY DEMAND: Gbres / ONo

VIEL. RELATED CASES) LS
IF ANY (See instructions): JUDGE DOCKET NUMBER

DATE r SIGNATURE OF ATTORNEY OF RECORD
4

 

 

 

 

 

 

FOR GFFICE USE GNLY t

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

MAY 28 2019

 
UNITED STATES DISTRICT COURT 4 cv nr )

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 2,of 124
FOR THE EASTERN DISTRICT OF PENNSYLVANIA |

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to,indicate the category of the case for the purpose of as, i to the hy ropriate calendar)

Address of Plaintiff 6 qs Sc ot ford 2a of lila. [244
Address of Defendant; 200 UW/, Lal SF, LJ) A oto. ~ Se “ NC <] } ©f
Place of Accident, Incident or Transaction: @ 7 u cS Se if an rok Lob . ‘P hs f fa. Fy PA / a f oF

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1, 1s this case related to property included in an earlier numbered suit pending or within one year Yes [ |
previously terminated action in this court?

2, Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [|
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social
case filed by the same individual?

  
 

urity appeal, or pro se civil rights Yes [ ]

 

related to any case now pending or within one year previously terminated action in

loglva Thou.a3 Ee. 1%

NN ditorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

I certify that, to my knowledge, the within case (1 is /
this court except as hoted above.

DATE: v L 26] { Y

 

 

CIVIL: (Place a ¥ in one category only)

  
  
  

A Federal Question Cases: B. Diversity Jurisdiction Cases:
C] 1. Indemnity Contract, Marine Contract, and All Other Contracts CL] 1. Insurance Contract and Other Contracts
[| 2. FELA L] 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury E] 3. Assault, Defamation
LC] 4. Antitrust [1] 4. Marine Personal Injury
[] 5. Patent CJ] 5. Motor Vehicle Personal Injury
[.] 6. Labor-Management Relations L] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights Li 7. Products Liability
[] 8. Habeas Corpus F] 8. Products Liability — Asbestos
9. Securities Act(s} Cases EC] 9. All other Diversity Cases
C] . Social Security Review Cases (Please specify):

 

All other Federal tion C
Pleaespepy th Use. 66 260 |

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

ps o S lev A “TLegunse 5 , counsel of record or pro se plaintiff, do hereby certify:

 

4

 

 

 
   
  

‘rsuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief} the damages recoverable in this civil action case
i eed the sum of $150,000.00 exclusive of interest and costs:

 

Sd | eljef other than monetary damages is sought. MAY 20 2ulg
DATE: ei) Joshi Tsu. ¢ S(Z976

Attorney-at-Law / Pro Se Plaintiff Attorney 1D, # (if applicable)

 

 

NOTE: A trial de novo will be a trial by) jury only i if there has been compliance with F.R.C.P. 38,

 

 

Civ. 609 (3/2018) A £0 Z ,

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 3 of 124
t IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

R ohin Sumai tM : CIVIL ACTION
Vv. :

Grach bab ¢ Takes | NO, or) L497?)

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form,) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shali, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255, ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ()

(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.)

(f) Standard Management -- Cases that do not fall into any one of the other tracks.

xs {A Je clon Than a § Chain files

Date © Attorney-at-law Attorney for

218-806 - 173% 096-944-9910 Jeshy, L Chamas © Geqa/

 

 

 

 

Telephone FAX Number E-Mail Address Ce,

(Civ, 660) 10/02

way 28 2018

CS

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 4 of 124
pt

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  

PHL

 

ROBIN L. SMITH,
CIVLL ACTION NO.: | 4 CN au 1]
Plaintiff,

Civil Action

Va

BRANCH BANKING AND TRUST
COMPANY, MCCABE, WEISBERG &
CONWAY and CITIZENS FINANCIAL
GROUP, INC.

Defendants.

 

 

 

COMPLAINT

Plamtiff, ROBIN L. SMITH (‘Plaintiff’), by and through his undersigned counsel, hereby

 

submit this Complaint against Defendants, BRANCH BANKING AND TRUST COMPANY, and
McCabe, Weisberg & Conway, LLC (collectively, “Defendants”), and in support thereof, states as
follows:
I. Parties and Jurisdiction
|. Plaintiff Robin L. Smith (Dr. Smith) is of majority age and is a resident of the state of

Pennsylvania residing in her home located at 6945 Scotforth Road, Philadelphia, PA

 

19119,

 

2. Defendant BRANCH BANKING AND TRUST COMPANY (BB&T) is and was, at all

material times hereto, a foreign corporation whose corporate domicile and alleged

 

authority to do business in the State of Pennsylvania is unknown, but with its principle

place of business located at/within 200 West Second Street Winston-Salem, NC 27101.

 
Tk.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 5 of 124

Defendant McCabe, Weisberg & Conway, LLC (Defendant attorneys) is and was, a firm
in the State of Pennsylvania with a principle place of business located at/within {23 South
Broad Street, Philadelphia, PA 19109.
Defendant CITIZENS FINANCIAL GROUP, INC d/b/a Citizens Bank (Citizens Bank)
is and was, at all material times hereto, a foreign corporation whose corporate domicile
and alleged authority to do business in the State of Pennsylvania is unknown, but with its
principle place of business located at/within One Citizens Plaza 1 Citizens Plaza,
Providence, R} 02903.
Jurisdiction is also based on 28 U.S. Code § 1331 as the issue tn controversy arising under
the Constitution, laws, or treaties of the United States.
At all times relevant and material hereto the named Defendants did act on their own
individual behalf and as agents, servants, servicers, workmen and/or employees of each
other, under each other’s management, supervision, direction and control.
Background Material Facts
This is a case arising from a very unfortunate and substantial injury suffered by Plaintiff,
which resulted in a foreclosure case that was improperly mitiated, as well substantial
damage to Plaintiff's credit and financial freedom.
On February 27. 2017, when Dr. Smith was driving from Bryn Mawr Rehabilitation
Hospital in Malvern, PA , she received the first call from BB&T that the bank had not
received her payment,
Dr. Smith said this was impossible because since the inception of the line, payments were
made on time.

Then, Dr. Smith was told, for the first time that day, that they were calling the entire loan.

 

 

 
13,

14.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 6 of 124

Dr. Smith asked to speak with whoever was in ptivate banking and was told that BB&T no
longer had a private banking division.

Dr. Smith spoke to Deborah Levin, Regional Vice-President of BB&T at the Chestnut Hill
Branch.

Ms. Levin said to not worry about it, that it was probably just because of the merger.

Ms, Levin had said she would take care of it and that she would be in touch, she said at
most that Dr. Smith would need to complete some new documents for submission.

Der. Smith worked with Ms. Levin and her Accountant, Earl Clairmont for several months,
supplying all documents requested by Ms. Levin. Dr, Smith's partner, Reginald Jacques,
offered to have the line restructured based on his financial assets and investment portfolio.

Ms. Levin secured all of Mr. Jacques’s information, however it was rejected by the bank.

. As can be seen in these attached monthly statements, there was a $25,000 penalty

improperly placed on Dr. Smith’s account with BB&T. (See Exhibits A - BB&T Maturity

Letter and Monthly Statements).

. Further, this information was brought to the attention of Kelly King, the CEO of BB&T,

and Dr. Smith reported this incident in a complaint to the CFPB for unfair tending practices

by BB&T. (See Exhibit B ~ letter to Kelly King).

. That letter clearly shows that BB&T was made aware of the issue yet proceeded with the

improper foreclosure action any way.

Further, the penalty was only removed after Dr. Smith sent the letter to Mr. King. (See
Exhibits A - BB&T Maturity Letter and Monthly Statements).

Dr. Smith had been an excellent and valued customer of National Penn Bank and of BB&T

for many years.

 

 
15.

16.

17.

18.

19,

20,

21,

22.

23,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 7 of 124

BB&T inherited an honorable customer who deserved their consideration for her many
years of loyalty and responsibility to her financial obligations.

Dr. Smith has a home that has an abundance of equity to cover her request to keep the line
as it was or restructure it with a 30-year mortgage.

When Dr. Smith was in the ICU at Lankenau Hospital in October 2016, upon discharge
from the hospital, Dr. Smith entered in an intensive outpatient program for people with
traumatic brain injury for over 18 months, and was transferred to additional outpatient
treatment and care at Moss Rehabilitation Center in Philadelphia, and Elkins Park, PA. and
Dr. Smith remains currently in treatment for her traumatic brain injury.

With full responsibility, she paid her line on time without exception.

Dr. Smith received two letters from BB&T dated July 12, 2017, returning portions of her
payments.

One payment was in the amount of $1,007.13, and the second payment was in the amount
of $563.76.

Both of the BB&T letters stated that the payments had been returned due to the account
being placed in foreclosure.

With physical damage from two catastrophic car accidents, Dr. Smith continued to perform
and rely on the BB&T line and her Citizens line which is now lost because of the malicious
actions of BB&T.

Dr. Smith paid National Penn, BB&T and Citizens without fail or interruption and is now

suffering for BB&T’s actions.

 

 

 
24.

25.

26.

27.

28,

29,

30.

32.

33.

34.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 8 of 124

The underlying Foreclosure that started the issues was filed by Defendant attorneys on
October 13, 2017 at Docket number 171001672 in Philadelphia Court of Common Pleas.
(see Exhibit C ~ Docket).

A case management order was issued on October 13, 2017 and a conciliation conference
was scheduled for December 21, 2017,

Service was allegedly made on December 17, 2017.

The case was then listed for a case management conference on May 4, 2018,

The case was then remanded to the mortgage conciliation program and scheduled for a
mandatory conference on June 28, 2018.

After attending that conference with her attorney and per order signed June 28, 2018, Dr.
Smith had the second conciliation conference scheduled for September 6, 2018.

However, prior to that time, the case was discontinued on July 26, 2018.

. Robert Gallo, the Citizens representative who will be discussed more later, had been

informed of this, however, the damage to Dr. Smith's credit had been done and to date, has
not been repaired after this improper Foreclosure was filed.

In May, 2018, as part of the process to try and resolve the BB&T issue and the egregious
harm BB&T caused to Dr. Smith’s credit, Dr. Smith and her Partner applied to Santander
for a Home Equity Line of Credit in an attempt to modify the loan to bring it current.

This was denied, and the reasons given include a reduced credit score of 693, and also that
BB&T has reported that the HELOC has been closed “requested by consumer”, with no
payments being made since May, 2017.

This is incorrect, as Dr. Smith did not request the line to be closed, and was continuing to

make payments.

 

 

 
35.

36.

37,

38,

39,

40.

Al

42.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 9 of 124

The Loan from Citizens Bank origination date of Agreement was December 11, 2002 with
Citizens Bank, Business Line of Credit for Ordered Steps International, Inc.

The Line was in good standing for 15 years, through July 4, 2017 and Dr. Smith depended
on this Line for her business operations.

Plaintiff and her partner were out of the country on vacation, and it was the first vacation
in [1 years for Dr. Smith, since both of her automobile accidents.

Plaintiff and her partner returned from vacation mid-July, and her concussion symptoms
escalated which delayed seeing the letters from Citizens, although payments were made on
time, and Plaintiff and her partner did not see or were made aware of the Citizens
correspondence of July 4 or July 31°, or August 18", until September 13%, 2017, when
Dr. Smith finally spoke with Marni Lawson, of Citizens Business Credit Services.

On September 13, 2017, Call #1, Dr. Smith who was in shock, spoke to Ms. Lawson asking
why the line of 15 years was being cancelled and closed, and why Citizens was threatening
to call the full balance as due.

Ms. Lawson informed Dr. Smith that her credit was pulled as a routine procedure and it
was discovered that BB&T had her in foreclosure for her Scotforth Road property at case

number 171001672 in the Philadelphia Court of Common Pleas.

. Dr. Smith informed Ms. Lawson that Plaintiff and her partner were working with Univest

to pay off the BB&T loan and to please not close her business line with Citizens.
On October 20, 2017, Call #2, Dr. Smith spoke with Ms, Lawson regarding an update that
the Univest financing could not be done through a business line, and that Dr. Smith was

seeking alternative financing.

 

 
43.

44,

45.

46.

AT.

48.

49,

50.

|.

52,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 10 of 124

Ms. Lawson said she would give Dr. Smith until the end of November to update her, and
if she needed additional time to let her know.

Call #3 was on November 30, 2017, Dr. Smith spoke with Ms. Lawson about meeting with
BB&T’s lawyers (defendant lawyers) on December 21, 2017.

Dr. Smith told Ms. Lawson that Univest was unable to refinance the debt and would not
go into third position.

Ms. Lawson told Dr. Smith to update her when it was paid in January, 2018, to send her
written confirmation, and until then continue to pay the monthly payments to Citizens.
Call #4 was on January 8, 2018, Dr. Smith spoke with Ms. Lawson and updated her on the
December 21, 2017 BB&T meeting, (attended by Dr. Smith, her partner and Doria Sutton,
Esq.) that Plaintiff and her partner were working within and without the BB&T system to
relieve this, and that Attorney Sutton was working with their legal back office to see how
to resolve this fairly and swiftly.

Dr, Smith was to update Ms. Lawson on February 20, 2018, whether there was any
resolution.

Dr. Smith was unable to call Ms. Lawson due to having a severe concussion flare-up.

Call #5 was on March 23, 2018 to Ms. Lawson, who said she had to turn Dr. Smith’s
account over to Robert Gallo in the Work Out Group, and that she was sorry that she was
no longer able to keep open the account, and that Mr. Gallo would now assist her.

Ms, Lawson told Dr. Smith that once she passed the situation over to the group/department,
she was no longer allowed to speak with Dr. Smith regarding her account.

Call #6 was to Robert Gallo, immediately after hanging up with Ms. Lawson, Dr. Smith

explained everything to him regarding BB&T.

 

 
33.

54,

55.

56,

57,

58.

59.

60.

6}.

62.

63.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 11 of 124

Mr. Gallo asked what happened to Univest refinancing the line.

Dr. Smith explained that they would not go in 3 position.

Mr. Gallo stated he would give Dr. Smith an additional 1-2 weeks to provide him with a
letter from BB&T stating that it had reported in error about being in foreclosure for non-
payment, and that BB&T was working to rectify the situation.

This is the only thing that could be done to stop Plaintiff's business line at Citizens from
being permanently closed, termed out, and called for the full amount due.

Mr. Gallo said that if he did not receive the letter within the next week, that while he may
have been able to delay a bit longer, he would have to move forward to close the line
permanently.

Mr. Gallo stated he would email Dr. Smith specific details about the loan being closed.
He asked what Ordered Steps International Inc., did and Dr. Smith told him that it was the
training arm of her business.

During the months that Citizens and Dr. Smith were waiting for BB&T to remove the
foreclosure status, restore her credit score of over 800, and provide a letter to Citizens, Mr.
Gallo said he would keep the monthly payments in place, and try to make them as
manageable as possible.

Mr. Gallo said that Dr. Smith was already paying principal and interest payments and
should continue to make the payments until a loan modification agreement was entered.
Mr. Gallo knew that Dr. Smith’s goal was to provide him with the letter from BB&T, to
save the 16-year-old business line.

Dr. Smith and Mr. Galio communicated extensively via email between March 23, 2018

and August 16, 2018 regarding these issues,

 

 
64,

65,

66.

67.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 12 of 124

Then finally, in October, 2018 Citizen’s closed Dr. Smith’s business line of credit afier 16
years in great standing for one reason only; that BB&T reported the foreclosure and
lowered her credit score. (See Exhibit D — Citizens Bank Cancellation of Business Line of
Credit Letter)

Santander has now denied Plaintiff and her partner for the second time because of BB&T’s
reporting of active foreclosure and now the “new” and unexplained status of the HELOC
being closed “requested by consumer” which is incorrect. (See Exhibit E Santander Denial
email and letter 10-23-18 and 10-26-18).

A CFPB (Consumer Financial Protection Bureau) complaint was filed over this issue on
August |, 2017, however, to date no resolution has occurred (See Exhibit F — CFPB
Complaint.)

Dr. Smith’s credit score was over 800 before this all started, and now it is below 700. (See
Exhibits G, H and I Credit reports from July, 2017, September, 2018 and from January 23,

2019.)

COUNT ONE ~— BB&T and ATTORNEY DEFENDANTS
FDCPA VIOLATION - UNLAWFUL FORECLOSURE

Plaintiff hereby incorporates by reference all preceding paragraphs as if set forth at length
herein.

Pursuant to 10 Pa. Code § 48.3(1), (2), “ A dishonest practice or conduct is characterized
by a lack of truth, honesty or trustworthiness, or is deceptive or implies a willful perversion
of the truth to deceive, cheat, or defraud. A fraudulent practice or conduct is characterized
by deceit or trickery, an intentional perversion of the truth to induce another to part with
something of value or to surrender a legal right, or an act of deceiving or misrepresenting.

Fraud also includes any other definition of fraud under applicable law.”

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 13 of 124

In this case, all defendants have performed several acts that fall into those definitions.
Further, through various actions enumerated in this complaint, they have also violated 2010
Pa Code Title 18 § 4911 “A person commits an offense if he: (1) knowingly makes a false
entry in, or false alteration of, any record, document or thing belonging to, or received or
kept by, the government for information or record, or required by law to be kept by others
for information of the government; (2) makes, presents or uses any record, document or
thing knowing it to be false, and with intent that it be taken as a genuine part of information
_ or records referred to in paragraph (1) of this subsection; or (3) intentionally and unlawfully
destroys, conceals, removes or otherwise impairs the verity or availability of any such
record, document or thing.

The FDCPA applies to foreclosure collection actions such as the one brought in this case
Kaymark v. Bank of America NA, No. 14-1816 (3d Cir, 2015).

As stated in the recent ease, Tepper v Amos, No. 17-2851 3rd Cir, Aug. 7, 2018, The Court
discussed the “default” test and ultimately chose to say that, based on the Supreme court
case of Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718 (2017), 1¢ would no
longer apply.

Instead, the court chose to follow the plain text of the statute: “an entity whose principal
purpose of business is the collection of any debts is a debt collector regardless whether the
entity owns the debts it collects. Id.

Further, the FDCPA is a “remedial legislation” aimed, as already noted, “to eliminate
abusive debt collection practices by debt collectors.” Kavmark vy. Bank of Am., N.A., 783
F.3d 168, 174 (3d Cir. 2015) (quoting § 1692(e); Caprio v. Healthcare Revenue Recovery

Grp., LLC, 709 F.3d 142, 148 Gd Cir, 2013).

 
10.

Ih.

12.

13.

14,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 14 of 124

Importantly, it applies only to “debt collectors,” Pollice v. Nat'l Tax Funding, L.P., 225
F.3d 379, 403 (3d Cir. 2000), defined as any person: (1) “who uses any instrumentality of
interstate commerce or the mails in any business the principal purpose of which is the
collection of any debts” (the “principal purpose” definition); or (2) “who regularly collects
or attempts to collect, directly or indirectly, debts owed or due or asserted to be owed or
due another” (the “regularly collects for another,” or “regularly collects,” definition).1 §
1692a(6).

Further, and most importantly, “The FDCPA is a strict liability statute to the extent that it
imposes liability without proof of an intentional violation.” Allen ex, rel, Martin v. LaSalle
Bank, N.A., 629 F.3d 364, 368 Gd Cir. 2011).

As stated previously, the Supreme Court, in Henson v. Santander Consumer USA Inc., 137
S. Ct. 1718 (2017), has recently repealed the “default” test.

Debtors claimed that Santander Bank, which had purchased their loans already tn default
and attempted to collect on them, met the second definition of “debt collector,” ie., one
who “regularly collects or attempts to collect .. . debts owed or due. . . another.” Id. at
1721 (quoting § 1692a(6)).

They asserted as well that the Bank met the “principal purpose” definition, but the Court
did not review that claim because it was not litigated in the District Court. Id.

The Supreme Court began “with a careful examination of the statutory text,” in particular
the definition’s limitation to debts “owed .. . another.” Id.

It reasoned that “by its plain terms this language seems to focus our attention on third party

collection agents working for a debt owner—not on a debt owner seeking to collect debts

for itself.” Id.

 
17.

18.

20.

2).

22.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 15 of 124

This language does not suggest that “whether the owner originated the debt or came by it
only through later purchase” determines if it is a debt collector, Id.

“All that matters is whether the target of the lawsuit regularly seeks to collect debts for its
own account or does so for ‘another,”” Id.

Hence the Bank, which collected debts for its own account, did not meet the “regularly
collects for another” definition, Id. at 1721-22. The Court also addressed the suggestion
that everyone who attempts to collect debt is either a “debt collector” or a “creditor” with
respect to a particular debt, but cannot be both. Id.

“TS]potting (without granting) th[at] premise,” it stated that a company such as the Bank,
which collects on debt it purchased for its own account, “would hardly seem to be barred
from qualifying as a creditor under the statute's plain terms.” Id.

But excluded from the definition of “creditor” are those who acquire a debt after default
when the debt is assigned or transferred “solely for the purpose of facilitating collection of
such debt for another.” Id. (quoting § 1692a(4)).

As to the RESPA claim, the court makes clear in Bukowski v. Wells Fargo, that if a loan
servicer fails to abide by its borrower inquiry obligations, RESPA allows a plaintiff to
recover two types of damages. Bukowski v. Wells Fargo, No. 17-3253 3rd Cir., December
13, 2018.

First, the borrower may recover actual damages if he or she proves that (1) the loan servicer
violated a particular RESPA requirement and (2) actual damages were sustained “as a result
of the failure.” 12 U.S.C, § 2605(f)(L)(A). See also Renfroe v. Nationstar Mortg., LEC, 822
F.3d 1241, 1246 (1 ith Cir. 2016) (citing Turner v. Beneficial Corp., 242 F.3d 1023, 1028

(11th Cir.2001) (en banc) (noting that “there must be a ‘causal link’ between the alleged

 
23.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 16 of 124

[RESPA] violation and the damages”). Second, a borrower may seck statutory damages up
to $2,000 if the damages are based on “a pattern or practice of noncompliance. .. .” 12
U.S.C. § 2605) 1)(B).
BB&T and Attorney Defendants knew, should have known, and willfully commenced a
foreclosure debt collection action in the State Court as stated above.
The Defendants’ conduct was a direct and proximate cause, as well as a substantial factor,
in bringing about the serious injuries, damages, and harm to Plaintiff that are outlined more
fully above and, as a result, Defendants are liable to compensate Plaintiff for the full
amount of actual, compensatory, and punitive damages, as well as other such relief. as
permitted by law.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff request that this Court enter judgment in their favor and against

Defendants, as follows:

26.

Awarding Plaintiff actual damages against Defendants;

Awarding Plaintiff damages for emotional distress against Defendants;
Awarding Plaintiff attorneys’ fees and costs against Defendants;
Awarding Plaintiff punitive damages against Defendants;

Imposing any other appropriate monetary sanctions against Defendants; and
Any other relief that this Court deems just and proper.

mone re

COUNT TWO - BB&T
BREACH OF CONTRACT

Plaintiff hereby incorporate by reference all preceding paragraphs as if set forth at length
herein.
In Pennsylvania, a breach of contract action involves (1) the existence of a contract, (2) a

breach of a duty imposed by the contract, and (3) damages. J.F. Walker Co,, Inc. vy.

 

Excalibur Oil Group, Inc.,792 A.2d 1269 (Pa.Super.2002).

 
27,

28,

29,

30,

31.

32,

33.

34.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 17 of 124

In a breach of contract action, damages are awarded to compensate the injured party for
loss suffered due to the breach. Adaxwell v. Schaefer, 381 Pa. 13, 21, 112 A.2d 69, 73
(1955); Harman v. Chambers, 358 Pa. 516, 521, 57 A.2d 842, 845 (1948); Adancini v.
Morrow, 312 Pa.Super. 192, 204, 458 A.2d 580, 586 (1983).
The purpose of damages is to put the plaintiff in the position he or she would have been in
but for the breach. Id.
The measure of recovery and the method of evaluation that are adopted should in every
case be so adjusted as to attain as nearly as possible the purpose of our system of remedial
justice. Id.
At all times relevant and materia! hereto the Defendants did breach the contractual terms
of the loan (contract).
BB&T did so by improperly putting a $25,000.00 penalty on Plaintiff's account.
Then, they improperly moved forward with a Foreclosure Complaint.
This caused the aforementioned damages.
WHEREFORE, the Plaintiff demand judgment against all Defendants,

individually, jointly and severally for damages, interests and costs of suit including:

a. Punitive and/or treble damages;

b. Damages as permitted by statute;

c. Counsel fees;

d. All other relief this Court deems necessary and just.

COUNT THREE - CITIZENS BANK
BREACH OF CONTRACT

Plaintiff hereby incorporate by reference all preceding paragraphs as if set forth at length

herein.

 

 
35.

36.

37,

38,

39,

40,

4].

42.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 18 of 124

In Pennsylvania, a breach of contract action involves (1) the existence of a contract, (2) a

 

breach of a duty imposed by the contract, and (3) damages. J.P, Walker Co., Inc. v.
Excalibur Oi] Group, Inc.,792 A.2d 1269 (Pa.Super.2002).

in a breach of contract action, damages are awarded to compensate the injured party for
loss suffered due to the breach. Maxwell v. Schaefer, 381 Pa. 13, 21, 112 A.2d 69, 73
(1955); Harman v. Chambers, 358 Pa. 516, 521, 57 A.2d 842, 845 (1948); Mancini v.
Morrow, 312 Pa.Super. 192, 204, 458 A.2d 580, 586 (1983).

The purpose of damages is to put the plaintiff in the position he or she would have been in
but for the breach. Id.

The measure of recovery and the method of evaluation that are adopted should in every
case be so adjusted as to attain as nearly as possible the purpose of our system of remedial
justice. Td.

At all times relevant and material hereto the Defendants did breach the contractual terms
of the loan (contract).

Citizens Bank did so by canceling the line of credit based on false pretenses.

To their credit, they did try to work with Dr. Smith, and those pretenses were almost
exclusively the fault of BB&T, but Citizens Bank stil] should have kept the line open, since
it had received all of the facts of these issues.

This caused the aforementioned damages and specifically put Dr. Smith in an incredibly
difficult financial position through no fault of her own and only through the malicious
defamation of her credit report, even though she was current up to that time of the review

by Citizens Bank.

 
43.

44,

45.

46,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 19 of 124

WHEREFORE, the Plaintiff demand judgment against all Defendants,
individually, jointly and severally for damages, interests and costs of suit including:
e. Punitive and/or treble damages:
f. Damages as permitted by statute;
g. Counsel fees;

h. All other relief this Court deems necessary and just.

COUNT FOUR — BB&T and ATTORNEY DEFENDANTS
RESPONDEAT SUPERIOR

Plaintiff hereby incorporates by reference all preceding allegations as if fully set forth at

length herein.
At all material times hereto, Defendant(s) Specialized Loan Servicing LLC and/or
BRANCH BANKING AND TRUST COMPANY was the employer of McCabe, Weisberg
& Conway, LLC.
The established doctrine of respondeat superior provides that an employer is obligated to
persons harmed by employees acting in the course of their employment.
Pennsylvania follows the general rule that “a master is Itable for the torts of his servant if
the servant's tortious conduct was within the scope of his employment.” Johnson v. Glenn
Sand and Gravel, 453 A.2d 1048 (Pa. Super. 1982); Chuy v. Philadelphia Eagles Football
Club, 595 F.2d 1265 Grd Cir, 1979); Mauk v. Wright, 367 F. Supp. 961 (M.D.Pa., 1973);
Smalich v. Westfall, 269 A.2d 476 (Pa. 1970); Ferrell v. Martin, 419 A.2d 152 (Pa. Super.

1980).

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 20 of 124

47, The determination of the precise nature of the relationship and the scope of employment is
generally within the exclusive province of the jury. Norton v. Railway Express Agency,
Inc., 412 F.2d 112 Gd Cir. 1969); Mauk v. Wright, 367 F. Supp. 961 (M.D.Pa. 1973);
Anzenberger v. Nickols, 198 A.2d 309 (Pa. 1964); Schneider v. Albert Einstein Medical
Center, 390 A.2d 1271 (Pa. Super, 1978).

48. To maintain an action in negligence, a plaintiff must establish that the defendant (1) owed
a duty of care to the plaintiff, (2) that the defendant failed to perform the duty of care, (3)

the failure was the proximate cause of the plaintiff's damages, and (4) the plaintiff sustained

 

an actual loss or injury.
49. In this case, the above facts and court pleadings show all the factors have been met.
50. As can be seen, there ts a strong case for Respondeat Superior and as such, the employer(s)
should be held responsible.
WHEREFORE, the Plaintiff demand judgment against all Defendants,
individually, jointly and severally for damages, interests and costs of suit including:

i. Punitive and/or treble damages;

 

j. Damages as permitted by statute;
k. Counsel fees;
I, All other relief this Court deems necessary and just.
COUNT FIVE — BB&T and ATTORNEY DEFENDANTS
VIOLATION OF THE PENNSYLVANIA’S UNFAIR TRADE PRACTICES AND
CONSUMER PROTECTION LAW (UTPCPL), 73 PA. C.S. § 201-1 ET SEQ.
51. Plaintiff hereby incorporate by reference all preceding paragraphs as if set forth at length

herein.

52. Those incorporated actions are sufficient to constitute both fraud and deceptive conduct.

 
53.

54.

55,

56.

57,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 21 of 124

At all times relevant and material hereto the Plaintiff were consumers of the Defendants
goods and services and as such the conduct of the Defendants and the transaction was
governed by the Pennsylvania’s Unfair Trade Practices and Consumer Protection Law
(UTPCPL), 73 Pa, C.S. § 201-1 et seq.,
The actions of the Defendants, individually and/or jointly, were performed in direct
contradiction to their promises of superior services and conduct, but instead for their own
financial self-interests, in detriment to the rights and position of the Plaintiff.
WHEREFORE, the Plaintiff demand judgment against all Defendants,

individually, jointly and severally for damages, interests and costs of suit including:

a. Punitive and/or treble damages;

b. Damages as permitted by statute;

c. Counsel fees;

d. All other relief this Court deems necessary and just.

COUNT SIX- BB&T and ATTORNEY DEFENDANTS
DEFAMATION

Plaintiffs hereby incorporate by reference all preceding allegations as if fully set forth at
length herein.
At all times relevant herein, Defendants had published statements both orally and through
writing to various credit reporting agencies, collection agencies, and/or attorneys that are
false and nevative representations concerning Plaintiff's credit information and history.
Ata minimum, Defendants had published these statements each time Plaintiff had reached

out to Defendants and each time other credit reporting agencies reached out to Defendants

 
59,

60.

6].

62.

63.

64.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 22 of 124

and each time a credit reporting agency has reinvestigated any dispute raised by Plaintiffs,
including but not limited to, the disputes identified herein.

The statements made by Defendants are false, as Plaintiff never actually defaulted on any
debt that she owed to Defendants.

Defendants have published these statements to a number of credit reporting agencies,
including the three major credit bureaus.

Defendants knew, or should have known, that the statements that it made were false when
made and that it had no factual basis for making the statements that it did, as Plaintiffs had
notified Defendants that the statements were false for the aforementioned reasons and,
nevertheless, Defendants continued to publish such statements up to and through the
present time,

The written statements and publications are {ibel per se.

The oral statements and publications are slander per se.

In addition, and despite the repeated notices from Plaintiff, Defendants have acted with
malice by failing to communicate the information provided to it by Plaintiffs to credit
reporting agencies when responding to the reinvestigation attempts of such credit reporting
agencies,

The conduct of Defendants was a direct and proximate cause, as well as a substantial factor,
in bringing about the serious injuries, damages, and harm to Plaintiffs that are outlined
more fully above and, as a result, Defendants are liable to compensate Plaintiffs for the full
amount of actual, compensatory, and punitive damages, as well as other such relief, as

permitted by law.

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 23 of 124

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests that this Court enter judgment in their favor and

against Defendants, as follows:

a. Awarding Plaintiffs actual damages against Defendants;

b. Awarding Plaintiffs damages for emotional distress against Defendants;

c. Awarding Plaintiffs attorneys’ fees and costs against Defendants,

d. Awarding Plaintiffs punitive damages and treble damages against
Defendants;

ce. Imposing any other appropriate monetary sanctions against Defendants; and

f. Any other relief that this Court deems just and proper.

COUNT SEVEN — ALL DEFENDANTS

VIOLATION OF REAL ESTATE SETTLEMENT PROCEDURES ACT 12 USC Section
2601 et seq and 12 CFR Part 1024 (Regulation X) - EMOTIONAL DISTRESS PURSUANT

65.

66,

67,

TO THE FAIR DEBT COLLECTION PRACTICES ACT

Plaintiff hereby incorporate by reference all preceding paragraphs as if set forth at length
herein,

The actual damages portion of RESPA can be interpreted in a manner similar to the Fair
Debt Collection Practices Act ("FDCPA"). Geoffrion v. Nationstar Mortg. LLC, 182 F.
Supp. 3d 648, 664 (E.D. Tex. 2016). n.8 (citing McLean vy. GMAC Mortg. Corp., 595 F.
Supp. 2d 1360, 1370 (S.D. Fla. 2009), aff'd, 398 Fed. App'x 467 (11th Cir. 2010)).
Plaintiff may therefore establish emotional damages under RESPA via their own
testimony, Geoffrion, 182 F. Supp. 3d at 666 n.8 (citations omitted) (rejecting defendant's
argument that plaintiffs could not recover mental anguish damages due to lack of expert
testimony or health record evidence); see also Guajardo v. GC Servs., LP, 498 Fed. App'x
379, 385 (5th Cir. 2012) (finding sufficient evidence to support award of damages for
mental anguish and emotional distress under FDCPA even where jury heard contradictory

proof from plaintiff).

 
70,

71.

72.

68.

69.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 24 of 124

“lolf the circuits that have addressed the issue, two have indicated that emotional distress
damages should be allowed, while no circuit appears to have ruled that emotional damages
are not allowed.” Geoffrion, 182 F. Supp. 3d at 663 (citing Houston v. US. Bank Home
Mortg. Wisconsin Servicing, 505 Fed. App’x 543, 548, 548 n.6 (6th Cir, 2012) and Catalan
v. GMAC Mortg. Corp., 629 F.3d 676, 696 (7th Cir. 2011)).

In Houston, the Sixth Circuit stated that it found “nothing In the text of § 2605(f), or in
RESPA more broadly, to preclude ‘actual damages’ from including emotional damages,
provided that they are adequately proven.” 505 Fed. App’x at 548 (holding that genuine
issue of material fact existed regarding whether defendant caused plaintiff to suffer
emotional damages under RESPA where plaintiff averred that she experienced “stress,
mental anguish, embarrassment, and humiliation.”).

Here, based on the aforementioned facts, Plaintiff has presented more than enough
evidence for emotional damages caused by Defendants in this matter.

Both BB&T and eventually Citizens Bank caused Dr. Smith tremendous financial hardship,
which resulted in a further deterioration of her already tenuous position to begin with.
This caused incredible emotional distress, which further exacerbated Dr. Smith’s physical

ailments as well as discussed above.

WHEREFORE, the Plaintiff demand judgment against all Defendants, individually,

jointly and severally for damages, interests and costs of suit including:

a. Punitive and/or treble damages;
b. Damages as permitted by statute;

c. Counsel fees:

 

 
73.

74.

75.

76.

77.

78.

79,

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 25 of 124

d. All other relief this Court deems necessary and just.

COUNT EIGHT — BB&T and ATTORNEY DEFENDANTS
VIOLATION OF THE FCRA

Plaintiffs hereby incorporate by reference all preceding allegations as if fully set forth at
length herein,
Defendants have violated the Fair Credit Reporting Act (the “FCRA™), 15 U.S.C. § 1681,
et seq.
At all times pertinent hereto, Defendants was a “person” as that term is defined by 15
ULS.C. § 168 La(b).
During the course of the issues in this matter, Defendants reported false and derogatory
information to a number of credit reporting agencies regarding Dr. Smith’s account.
Plaintiffs contacted Defendants on a number of occasions to dispute any derogatory
information that was reported.
Despite Plaintiff's concerns, however, Defendants ignored those concerns and continued
to report false and derogatory information to numerous credit reporting agencies.
Thus, Defendants violated sections 1681n and 1681lo of the FCRA by engaging in the

following conduct:

a. willfully and negligently reporting false derogatory information to various
credit reporting agencies regarding Plaintiff's account;

b. willfully and negligently failing to conduct an investigation of the
inaccurate information that Plaintiff disputed:

c. willfully and negligently failing to review all relevant information
concerning Plaintiffs account provided to Defendants;

d, willfully and neghgently failing to report the results of investigations to the
relevant consumer reporting agencies;

e, willfully and negligently failing to report the inaccurate status of the
inaccurate information to all credit reporting agencies;

f. willfully and negligently failing to properly participate, investigate, and

comply with the reinvestigations that were conducted by any and all credit

 

 
80.

él.

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 26 of 124

reporting agencies concerning the inaccurate information disputed by
Plaintiffs;

willfully and negligently failing to provide any and all credit reporting
agencies with the factual information and evidence that Plaintiff submitted
to Defendants, and which proved that the information concerning Plaintiff's
credit reports was inaccurate;

willfully and negligently continuing to furnish and disseminate inaccurate
and derogatory credit, account, and other information concerning Plaintiffs
to the credit reporting agencies and other entities; and

willfully and negligently failing to comply with the requirements imposed
on furnishers of information pursuant to 15 U.S.C. § 1581s-2(b).

Defendants’ conduct was a direct and proximate cause, as well as a substantial factor, in

causing the serious injuries, damages, and harm to Plaintiffs in this matter.

Accordingly, Defendants has violated the FCRA and Plaintiffs is entitled to relief herein.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs requests that this Court enter judgment in their favor and

against Defendants, as follows:

Dated:

a. Oo 7 BP

7

Awarding Plaintiffs actual damages against Defendants;

Awarding Plaintiffs damages for emotional distress against Defendants;
Awarding Plaintiffs attorneys’ fees and costs against Defendants;
Awarding Plaintiffs punitive damages and treble damages against
Defendants;

Imposing any other appropriate monetary sanctions against Defendants; and
Any other relief that this Court deems just and proper.

 

 

 

Joshua L. Thomas & Associates, PLLC
Joshua L. Thomas, Esq.

Supreme Court ID No. 312476

225 Wilmington-West Chester Pike
Suite 200

Chadds Ford, PA 19317

Phone:2 115-806-1733

Fax: 888-314-8910

E-mail: JoshuaL Thomas@gmail.com

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 27 of 124

EXHIBIT A

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 28 of 124

nan

 

Branch Banking and Trust Gompany

* BRAT DRI. LMU/ Mortgage Loan Default
Malloode; 627-09-03-40
7701 Airport Canter Drive
‘Gresneboro, NG 27409:
Malr (856) 909-4852.

> August 23, 2017

~ Robin LSinith
PO Box 4064
Philadelphia PA 19148

LB

‘Re: 9280779341600i.
Matured Equity Line of Credit

Dear Or. Smiths:

~~ BERT has recelved your letter requesting assistance with you rmatured line of credit. In your letter you répoited

Upoiirecelpt, the request was forwarded :to-our Mortgage Default group for review-and research, The result of.
our feseatch follows below; |

_ | © ° Monthly statenients were mailed to.yourPO Box.address each month and these statements reported the
.: tnatured line status with full balance due beginning with the statement dated January 13, 2017
© Arequest to modify the line of credit was. approved with a5 year amortization contingent on verification
" _Of-cash flow or source of funds to meet the debt obligation, ,
* . You declined the termé of the modification.
« . After repeated attempts, BB &T was unable to obtain documentation to support the ability to rapay the
Jaan through ongolng cash flow, pending sale-of dn asset sufficlent to cover the debt or-other source of
assistance,. . so:
* The late fee assessed for the matured line has been waived by the bank. SO,
* ‘Actédit dispute request: has been submitted to the Cal reporting group to research, BART will notify CBL
: agencies if any errors have occurred in reporting.
* A.copy of maturing line notica has been included;
* -Arefinarice of the debt js the only option available at this-thme.

‘Sincerely

DRL/ Martgage Default Group

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 29 of 124

 

* Novembers, 2018.

8200. 5178610 01-99-0146 ‘
. ROBIN L. SMITH

PO: BOX 4064

; PHILADELPHIA ,. PA 49118-8064

Dear ROBIN E SMITH:

Your BERT Home Equity Lina of Gredit seocanax| 4001 Is sett matara on PAH 5/2016. Upon maturity; 48. stated:in
the.terms and conditions:of your lina of credit: ‘agreement, funds cannot be advanced from your actoune. after the date listed above,
Please be aware:your payment may change at maturity as well, ‘Cur tines of credit haye several default: ‘repaymeit: structures such,
98.2 minimum monthly payment:af 2:5 % of the'bakince or: $100, whichever Is’ greater, ora pay-in-full. repayment term.at maturity:

Plas: hail your-orlginal agreement or speak with a local loati officer to identify your repayinent structiire: after ‘your line: maturity
Mate,

‘We want to remind’ you for the-past several years your BB&T Hame Equity Line.of Credit: has provided apy easly uécéesible source’
of funds that could be, used for ‘any financial heed you encauntered. We are conumicted: to providing | you. with proactive,

‘consultative service, arid We Would (ove the opportunity. to taille with you about the lending options at-BB&T, |

Please contact the.tnan specialist at tha financial center below, We will be happy to answer ahy questions you: have or discuss any:

other: products and aolutions that may be of bénafit to you. Thank you far banking with BRAT,

Sincerely, -

Retail. Loan Specialise

“PHILADELPHIA ~ ONE PENN CENTER
ALE A489620

BBAT, Meinbar FDIC-and Equal Houstng Lender TY, Loane subject to cree approval

2398

 

 

 

 
Case 2:19-cv-02297-ER Documenti1 Fil 5/48/19 Page 30 of 124

. BB&T tt PLACE

| Enjoy stro thee account management! StAup

 

 

 

 

BRAT offers several ways to manage your account,
~ Induding BEAT Ontine®, BRAT Phonedé
-(1-800-BANK BBT), and BBB ATMs,

With BERT-OnLing, you can check balances; transfer Bi ae
_ SME Pay bls and much mare; Toslgn up for BERT Whiteville NC 26472.8974.
OnLine, vistt BBT.com today or call (-800-BANK ABT Ne
(1-800-226-5228), oO

CO. Tweuld tke to learn: more sbout BB&T OnLine,

— Besttimetocah

 

__ Alltel tbat A eg tae Hy
: NEE

UPASTOU. i799

Aecoung = *A8841-6001. Date: February 22, 2017
oe Amount Due: $246,631.25 Total Due: $270,194.37 :
“> Unpaid interest’ $0.00 Interest Rate: B,00000%
- Unpaid Late Charges: $24,663.12 Daily Interest: $33.83:
oo Current Late Charge: $20.00

According to aur records; your idan paymentiis past due. If payment hae already

been made, please accept this notice as @ thank you, Please understand if we-do.

pate eceive your payment promptly, your delinquency could be reported to the credit
"._ Ifyour loan ts secured by your home, please call: HUD at 1-800-869-4287 for

homeowner counseling. if you have questions about your past due status, please

gall 1-800-222-1013, | |
7 Thank you for your prompt attention to this: matter,

{2 Equa Housing-Lender, Member FDIC,

 
Case 2:19-cv-02297-ER Documenti1 File 28/19 Page 31 of 124

| BB& T PLAGE

Enjoy stress trae account managemenil oe

 

 

 

 

~ BBGT offers several ways to prariage your account;
‘Including BRT OnLine®, BEAT Phonedt
(7-800-BANK B87), and BBRT ATMs,

- With BB&T OnUng, you Gan. check balances, transfer Ber £
__ Mis between accounts, imonitor your daly traneaction 2568 Jane & White Hwy
Lee Pay ils and much more, Te sign up for BRT = Waitevite NC 28472-8074
“Onking, visit BBT com today areal 1-800-BANK BBT eed Ci
{1-800-226-5276}. ,

_ LD» Lweuld ithe 6 tearn more sbaut BRET Onking,

Resttime toca

 

j

ne
ASE.

Lott tt

ae re
[ al WPASTOU ied]

Account: *ee"9341-6001 Date: March 22, 2017
Amount Due: $246,873.04 Total Due: $270,288.64
Unpald Interest; $0.00 Interest Rate: §,00000%
~. Unpaid Late Charges: $23,716.53 Dally interest: $39.63
Current Lete:Charge: $104.26
- - Aevording to-our records, yaur'loan payment je‘past due. If payment has already
heel made, please accept this notice as a thank you: Please understand if-we.do:

_ fet receive your payment promptly, your dalinquency could be reported to the credit
bureau,

~ Tf your loan is secured by your home, please call HUD at 1-800-569-4287 for
-- ~ flameéowner coungaling. ifivfou have questions about your past due status, please:
_. gall 1-800-229-7973, .
. Thank you for your promptiattention to this matter;

2 Equal Housing Lender, Member FDIC,

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 32 of 124

BB&T |

co Enjoy stress'fr'ee account management!

 

 

~ SBAT oftars several ways to manage your accouns,
-_ Induding BBRT OnLine, BBRT Phane?4
~ G-BO0-BANK BBT), and BRAT ATMs,

thd between secount, monitor your daly tanscdoh Seg James B Whit Hwy

 Orle iemt ail much more, Tosgtupfor BT Whiteville NC 28479.8074
Online, visit BBT.com tadgy or eal! |-800-BANK BBT meee
{b600-226.898,

ELI woude ike to tearm more shout BRAT Online

 

Maal get tt lth

a eo
tee re eet ee

ILPASTDY). - 3508

-Agcount: G34 46004 Date: "April 24, 2047
~ Amount Due; $247,615.66: ‘Total Due: $270,292. 80.
Unpald Interest’ $0.00 interest Rete: ‘B,00000%
Unpaid Late Charges: $22,777.12. Dally interest: $33.63:
ee Current Late Charge: $100.90
According to our recards, your foan payment is past due, If payment has. already
" been made, please socept this notice ag.a thank you.. Please understand if we do

._ Not'recelve your payment promptiy, your delinquency-could be reparted to the credit:
. bureau, - , ,

"_-Ifyour loan Is secured by your home, please cail HID et 1-800-800-4287 for
homeowner counseling. If you have-questions about your past due-status, please
vall 4-800-222-1913,

“Thank you for your prompt attention to this matter,

& Equal Housing Lender. Member FDIC,

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 33 of 124

Enjoy stress free account management

 

 

° BBRT offers several ways to. manage your-account,
Inchiding BB&T Onlinew, BEST Phone24:

(-800-BANK 887), and BRAT ATMs.

With BB&T OnLhe, you can check batancis, transfor sreattd

__Einds between aécounts; monitor your dally transaction 2580 James White Hwy

-aEIMEY, pay bilfs and much more, To'sign up for BBST Whiteville NO 28472-1674
'-Onktne, visit BBT.comn today of call L-B00:RANK BBT oe
 (4-809.226-8338),

Db would tke to Jearermore about BB&T Cintine,

“| Bask time to cat

 

7 Mel valet thot Hal tale

HPASTDU 1635

~- Agcourts "3341-8001 Date: May 22, 2017
Amount Due: $248,624.74 Total Due’ $270,493,70
- Unpaid Interest: $0,006 interest Rater 5.00000%
“Unpaid Late Charges: $21,868.09 Daily interest: $33,57
Current Late Gharge; $56,37

According 'to our records, your Ioan payment Is past due, if payment:Has already:
been made, please accept this notios asa thank you. Please understand if we do:

. Not fecelve your payment promptly, your delinquency-cautd be reported to:the credit:
bureau, :

‘If your loan is. secured by your home, please cal! HUD at 1-800-580-4287 for
_ ‘homeowner counseling. Ifyou have questigna about your past due status, please.
Gall 1-800-222-1943, .
Thank you for your prompt attention-to this matter,
$2) Equal Housing Lender, Meinber FDIC;.

SEEM te vtec eee bbc Ee ape ae

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 34 of 124

"Enjoy stress free accotint managementi atave

 

 

 

 

BRAY offers several Walye te manage your account,
Including BERT OniLiné®, BB&T Phoner4.
- (1-800-BANK BBT), and BB&T ATMs,

‘With BEAT OnLine, you can chieck balances, transfer .
"+ fllnds between accounts, monitor your dally transaction Fee Phoned4 el a
GRIMY Bay ils and’ much wore, To‘egn up for BBAT Whiteville NC 28472-8074
Gnkine, visit BBTicom today ar call -LBOOBANK BET EL eT

> +44-800-226-5228)..

CY Awoute tee ta learn more about BBAT Calin.

7 . Bast tia to ae

 

2 Hveauealle fle fe fafa ty tide yfy

IWASTDU I7la

_ Aacount:  em99341-6001 Dates dune 22; 2017
Amount Due: 8249, 188,47 Tata! Due: $271,113.83:
~ Unpaid: interest: $0.00 interést Rate: 6.00000%
Unpaid Late Charges; $21,025.96" Daily Interest; $33.57"
oe ae Current Late Charge: $100.74

“ Aocardin 40 our records, your loan payment'is past due, lf payment hag already
been made, please accept this notice aga thankyou, Please understand Hwedo
pak yacelve your Payment ‘promptly, your delinquency could be reparted to the credit

urea,

Afyour loan Is secured by your home, please call HUD at 1-800-669-4287 for
. homeowner counseling: Ifyou have questions about your past due status, please

" dall 1-800-222-1013. | |
‘Thank you-for your prompt attention to this. matter,
“GY Equal Housing Lender. Member FDIC,

 

 

 
_ Case'2:19-cv-02297-ER Document1 Filed 05/28/19 Page 35 of 124

_ BB&T H |

Enjoy strass fres account management}

 

 

BERT otters soveral waye to manage you secount,
©... Inehiding BBEET Ontine®, BRET Phone?
~ (1-600-BANK 8B), and BB&T ATMs,

~ With BHAT OnLine, you can check balances, ttansfer ama
flundls, batweeh accounts; monitor your dally transaction ba seme an 6 Hwy
ene Rar sand much more. To sign up tor BRAT Whiteville NC 28479-8074
OnLing, visit BBT.corh today oF call [-800-BANK BRT ane
~ (1-800-226-5228), So

ET would tke to learns more shout BBAT Ontine,

. . Blast dine to call seine

 

= Motta et lea td
ime 7 pry cee

atte

PFE

i
i

IKPASTOU ByS8:

Account: wenton941-6001 Date: duly 21, 2017
| Amount. Due: $250,198.60 Total Due: $272,221.67
- Unpaid interest: $000 interest Rate: 5.00000%
‘Unpald Late Charges: $22,026.07 Daily Interest: $33.57

Current Late Charge: $104.07

oe According ta our records, your loan payment is past due. If payment has-already —
heen made, please accept this notice ag a thank you, Please understand if we do
Rot-recelve your payment promptly, your delinquency Gould be raporied to the credit

bureau.

_. Hyourdoan Is sequred by your home, please oail HUD at 1-800-569-4287 for

homeowner counseling, If you have questions about your past due status, pledsa
_. tall 1-800-222-1913, -

"Thank yeu for your promptattention to-this matter,
GY Equal Housthg Lander. Member FDIC.

 
Case 2:19-cv-02297-ER Document1 Fil@d 05/28/19 Page 36 of 124

Enjoy stress free account management!

BB&T |

 

 

BRAT offers several ways to manage your account,
Ancuding BRAT Online®, BBAT Phone24.
_ (-800-BANK BBT), and BRAT ATMs,

With BB&T OnLine, you can check balances, transfer 87 Biron

func between accounts, tnanitoy your-dally transaction: peat Jere a teH
One ek Bere uch more Tesigvupfor BBAT Whiteville NC 28472-8074
OnLine, visit BET.comm today or-calt 1-800-BANK BST ee mei
(1-800-226-5228), |

CF Soule tke to feat thane about BB&T Oinkine,

Best tne ta allt

 

     

 

; AeA

ILPASTE Jour

Account: seeth33.41-6001 Date: August 22, 2017
Amount Due: $261,206.92 Total Dye: $261,240,39
Unpaid interest: $0.00 interest Rate: §.00000%:
Unpaid Lete Charges: $104.07 Dally Interest:- $33.57.
an ; Current. Late Charge: $104.07

According to-our records, your Joan-payment is paat-dus. If payment Has already
bean tiade, please accept this:notice as a thank you. Please understand if we do 4
' not recelve your sayment promptly, your delinquency could be reported:td the credit
bureau, ,

If your loan is secured by your home, please call HUD at 4-800-869-4287 for:

" -homsowner-counseling. if you have questloris ‘about your past due status; please
Oeil 4-800-222-1943,

“Thank you for your prompt attention to this matter;
‘Equal Housing Lender... Member FDIC.

 
~ Case 2:19-cv-02297-ER Document1 Filed.05/28/19 Page 37 of 124

 

STAMP.

Enjoy stress free account management! HERE:

 

 

 

“BB&T [7s

Apart offers several ways te manage your accdunt,

ae Including BERT Ontine®, BRAT Phone24-

- (}800-RANK BRT), and BART ATMs,

coe With BRAT Onkine, fou.dan check balunces, transfer BB&T Phonend

funds between accounts, nionitor your dally transaction SRRB Jaries B White 4
ne Be James B White H
“1 BEM: pay bills and much mote. To sign up for BBRT Whittle NC 28472-8074

- Onlie, Mit. BBT.com today or call 1-800-8ANK BRT es

a (1-800-226-5298); -.

TET would bee:to tearn more about BBB OQnisne,

FO Hm ma tne A abe mee ome Rex ge ME soa te . te RR rene cae Ad atta

Best time toca

 

7 MEL ato oe ot

i

onset tee OE : ome i 2

“WPASTOU 57/3

““Asebuint;.  ewiag.44.8007° Bate: /  September'22,
2OAT

~. Amount Due: $282,277.03 Total Due: $252,485.17

Unpaid Interest: $0.00 interaét Rate: 5.00000%
: Unpaid. Late Charges: $208.14 Dally interest $33,87
ee ‘Current Late-Charge: $100.71

» -Agsording to our records, your loan payment is past due. if payment hae already
» been made, please accept this notice as a thank you. Please understand if we dé’
nat tegeive your: payment promptly, your delinquency could be repoited to.the credit: -
bureau. ne ,
“df your loan ig seaured by:your home, please oail HLib-at 1-800-569-4287 for
> homeowner counsaling. If you have questions about your pat due status, please
_ Gall 1-800-222-4943;

| Thank you for your prompt attention to this matter.
TY Equal Housing Lender: Member FDIC,

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 38 of 124

EXHIBIT B

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 39 of 124

Dr. Robin L. Smith _
From: Dr. Robin L. Smith {drrobin@drrobinemith:com]

Sent: “Wednesday, March 01, 2017 2:35PM

To: So Bart Clairmont

Ge: “Deborah. Levin (DLevin@BBandT.com): ‘Sherry Rider’

Subject: Dr. Robin L. Smith ~ BB&T Home Equity Line

importance: High >

HiBarl,

Treceived a eall yesterday from the BB&T call center informing me that my Home Equity Line payment was
late: I knew that was impossible ag I pay iteach month by check. As Linquired further trying to gét-information
‘from the call center representative, she said that my line had matured, As you know, Greg Miraglia was my

_ private banker, followed by Christopher Reed. I learned oitly yesterday that both Greg and Chris arena Jonger
_ with BB&T, I had no idea that Greg-and Christopher gone-and that my account had not been assigned to a new
‘wealth management advisor. ;

Debbie Levin. was the VP at Sovereign Bank in 2005 and she played a significant role in my jumbo
loan/morigage being approved. Debbie has been with National Penn/BB&T for over 10 years.and will be
handling my banking needs at BB&T going forward. I met with Debbie 'this morning at her office in the.
Chestnut Hill Bratich and she-said she will handle my the Home Equity Line account, |

Please send Debbie:
* Personal Income Statement.
* Two years of Income taxes

Please provide Debbie with any additional information she needs to redo/renew my Home Equity Line,

Thank you, - oo

Robin

Dr: Robin L. Smith

‘FEARLESS WON-LLC _

_ Telephone: (215) 790-1160

Email: drrobin@drrobinsmith.com

Website: www.drrobinsmith.com

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 40 of 124

Br. Robin L. Smith

 

 

From: Po br, Rebin L. Smith’ [ditobin@arrabinamith. com]
Sent: fee  . Monday, March 06, 2017 41:39 AM

Tot. ae ‘Sherry Rider’

Cer oo Ss. “Barl Clairmont; Lisa Shendge.
Subject: FW: Dr. Robin L. Smith « BR&T Home Equity Line

impotence Hoh
Hi Sherry,
Lam following up to see if Debbie Levin-was forwarded the information she requested.
Thank you, |
Dr. Robin

‘Dr. Robin L. Smith
FEARLESS WON LL€
Telephone: 215) 790- 1150

 

Frorn: Dr. Robin L. Sinith. fn tosdi
Senti Wedhesday, March 01,.2017 rf 35. pM

To::‘Earl Clairmont’. .
Ce: Deborah Levin (DLevin@BBandT. com’ 7 ‘Sherry Rider’
Subject: Dr. Rabin . Sm ith ~ BB&T Home Equity Line:
Importance: High

 

 

Hi Eaitl,

I received a call yesterday from the BB&T call center informing me that my Home Equity Line payment was
late. knew that was impossible as I pay it each month by check. As] inquired further trying to get information
from the call center representative, she-said that my line had matured. As you know, Greg: Miraglia was my
private baiiker, followed by Christopher Reed, I learned only yesterday that both Greg and Chris are:no longer
with BB&T.I had no idea that Greg and Christopher gone and that my account’had not been assigned to anew
wealth management: advisor.

Debbie Levin-was the VP at Sovereign Bank in 2005 and she played a significant role in my jumbo
‘loan/mortgage being approved. Debbie has been with National Pent/BB&T for over 10 year's and will be
handling my banking needs at BB&T going forward. I met with Debbie this morting at her office in the
Chestnut Hill Branch and: she said she will handle my the Home Equity Ling account.

Please. send Debbie: |
® ‘Personal Income Statement
* Two years of Income taxes.

 

 
'Case'2:19-cv-02297-ER Document1 Filed 05/28/19 Page 41 of 124

Please provide Debbie with any’ additional information she needs to redo/renew my Home Bauity Line,

Thank: you,

Robin

Dr. Robin L. Smith
FEARLESS. WON LLC -
Telephone: (215) 790: 1160

 

Website: wv. drbbinsmith com -

 

 
. Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 42 of 124

 

Dr. Robin.L. Smith

From: - ce Levin, Deborah [DLevin@BBandt. com]
Sento Friday, July:24, 2017 12:14 PM.

To: Sob be, Dr Robin L, Srnith

Subject: - RE: Dr. » Robin L. Smith - Home Equlty Line Of Credit

 
 

From: Dr. Robin L L ‘smith ti nallkardrtabls
‘Sent: Thursday, July 20, 2017 5:37 PM
. Tor Levin, Deborah

Subject: Dr, Robin L, Smith + Home. Ne Egulty Une: Of Credit
Importance: High. a

Dear. Debbie,

As we discussed, itis my: intention to repay BB&T the full amount of principle on my home equity line of |
credit, minus all fees and penalties,

To my disbelicf, I learned this week that my.over 800. point credit score has been negatively; impacted Solely
based on BB&T reporting noh-payment/ délinquent status to multiple credit agencies, As you know, and as
advised, each month, I pay the monthly payments on time as I have done since the inception of the line of
credit. BB&T must coritact the credit reporting agencies and immediately remove the delinquent status so that
my tru¢ oredit-score and rating can be restored,

You.are aware that I was involved in.a-very serious automobile accident on October 1, 2016..1 was in ICU and
was diagnosed with a serious concussion, I remain in weekly treatmentiat, LBryn Mawr Rehabilitation Hospital in
Malvern, PAI in their brain injury unit for this trauma.

T will not allow: BB&T to: oxpl oit and harm me further by attempting to get more than the ptinciple owed,
especially at this very difficult medical time in my life, These last.9 months have been full of more challenges
than imaginable. I hope'that this matter can be resolved respectfully and in a. timely manner. have worked.my-
_ entire adult life-to’ build stellar credit and a reputation to match. will not allow BB&T to tarnish and diminish
my: life, my integrity, my healing and my recovery.

Please share: this email with the. necessary ‘patties at BB&T and update me on the status of when my credit
rating will be restored.

Very truly yours, |

Dr. Robin L.Simith
FEARLESS WON LLC

. Telephone: @13)7 790- 1160.
Email: drrobin@drrobin

   

the information Bes fransmission may contain proprietary and non-public information of BBA&T or its
affiliates and may be subject to protection under the law. The message is intended for the sole use of the
individual or entity fo. which itis addressed. If you ate not the intended recipient, you are nouified that any use,

4

 
Case 2:19-cv-02297-ER. Document1 Filed 05/28/19 Page 43 of 124

distribution ar copying af the message is stvicily prohibited, if vou reeelved this message inerror, please delete
the naterial frow your system withoubreading the coment and nouji the sender invhediately of the inadvertent
freuismnisston: oe . . ot

 

 

 
“Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 44 of 124

Dr. Robin L. smith

   

 

 

From: wo isa oe Levin, Deborah [DLevin@BBandr, com]
Bente Tuesday, August 01,2017 3:24 PM
To: - oo. DR Robin bk Smith ;
Subject: Bay RE: Dr Robin.L. Smith - Home. Equity Line Of Credit
Hi Robiti,

How di id you make out with, negate 5 Bank?

From: Dr, Rebin. li ‘Smith [maitto: drrobin@drrabinemith.corn]
Sent: Monday, July 31, 2017. 10:55: PM

To: Levin, Deborah. .
Subjects RE:.Dr. Robit L... Smith - Home Early: Line Of Credit
Importance: High

Dear Debbie,

Pursuaint to-our meeting this afternoon, this email is. to confirm what I stated in my previous email dated. July
20, 2017, ih which.1 indicated that “itis my intention to repay BB&T the full amount of. principle:owed on: my
home equity line.of ctedit, minus all fees and penalties”. As stated in my email of July 24, 2017, “BB&T is in.
the process of ruining my excellent credit rating. and threatening to foreclose. on my. home with no real attempt
to. resolve this, matter fairly”. oe

_ Lrequest: that, Mr. Kelly S. King; Chairman, & CHO. of BB&T, receives this communication, and all others from
me It: regards to this matter, allowing him and his executive team the opportunity to remedy this unfortunate
and aggressive action that BR&T has initiated agdinst me, Phave been a loyal and dedicated customer of

National Penn Bank and now of BB&T, and. arn hortified at the unjust, and what could be considered an.
unlawful action of BB&T:

As we discussed, I was involved i in a very. serious automobile accident.on October 1, 2016, ‘which left:me
injured and in. ICU at Lankenay Hospital i in. Wynnewood, PA. Iwas diagnosed with a serious coneussion-and I.
continue to remain in weekly treatment at Bryn Mawr Rehabilitation Hospital in Malvern, PAA in their. brain
injury unit-for: this. medical trauma:

To reiterate what I stated above, I plan to repay BB&T the principle owed in full minus all penalties and fees,
and Lalso request again that BB&T immediately take all necessary actions and steps to remove the ctedit
delinquencies reported to the-credit bureaus and restore my over 800 credit rating, As have been diligently

- working with you to resolve this issue, I never thought as we were working together that BB&T would
undermine our: process of resolving this matter by notifying the credit bureaus and sending foreclosure notices:

I look forward to resolving this matter. in a way t that is mutually agreeable to both parties.
Very: truly yours,

Br Robin L. Smith,

Dt. Robin Li. Smith

FEARLESS WON LLC

Telephone: (215) 790-1160
Email: di bin Ddmobinsmi 1.CC

  

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 45 of 124

‘Website; www.drobinsmith.com

 

Tar tevin Deborah’

Subject: RE: Dr, Robiti L. smith - Home fe Equity Line Of Credit
Importance: High

Hi Debbie, o uey

I just teceived two lettersfrom BR&T dated 7/12/17 returning portions of my payments both dated, One check
~ is inthe amount of $1007.13 and the'second in amount of $563.76. Both letters state that my ‘payments: have
been. retumed due to the: ageotnt, being placed in foreclosure.

Debbie, this must be stopped now! BB&T is inthe process of ruining my. excellent credit aiid thieateting.to.
foreclose on my. home with no real attempt to resolve this matter fairly. If pushed, T will involve my lawyer and,
themedia, =

Please advise:

Dt, Robin L.-Siith

FEARLESS WON.LLC
Telephone: (215) 790-1160
Email; drrobin@drrobinsmith.com
Website: www dre obinsmith: com

 

From Levin, Deborah jailta:DLé
Sent: Friday; July 21, 2017 12: v7 PM
To: Dr. Robin L. Smith
Subjects RE: Drs Robin. Smith « Homie Equity Line Of Credit

, dt com] sromine ot a lhntmuirinimneynes te en

| passed thls onto underwriting. | will be on vacation next week,

From: Dr, Robin L. Smith. [maiito:drrebin@drrobins
Sent: Thursday, July 20,2017 5:37 PM

To: Levin, Deborah

Subject: Dr, Robin L. Smith - - Home Equity Line Of Credit
Importance: High

 

Dear Debbie,

As we discussed, it is my intention to repay BB&T the full amount of principle on my home equity line-of
credit, minus all fees and penalties,

To my disbelief, I learned this: week that iny over 800:poirit oredit score has been negatively impacted solely
based.on BB&T reporting non-paymient/ delinquent status to multiple credit agencies. As you know, and:as
advised, each month, I pay the monthly payments on time.as [have done-since the inception: ofthe lineof
otédit. BRET faust contact the credit reporting agencies and immediately remove the delinquent status'so that
my’ true credit score and: rating oan be restored,

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 46 of 124

You are aware that I was involved in.a very serious automobile accident on October 1, 2016. I was in ICU and
was diagnosed with a serious.concussion, I remain in weekly treatment at Bryn Mawy Rehabilitation Hospital in

Malvern, PA in their brain injury wnit,for this ffauma.

I will not allow BB&T to exploit-and harm me further by attempting'to get moré-than the principle owed,
especially at this very difficult medical time in my life. These last 9 months have been full of more challenges

_ than imaginable, hope that this matter can be resolved respectfully and in a timely mannet, [have worked my

- entire adult life to build stellar credit and areputation to match, I will not allow BB&T to tarnish and diminish
amy life, my integrity, my healing atid my recovery.

Please shate this email with the necessary parties at BB&T and update me on the status of when-my credit
tating will be restored. oo .

Very-truly yours, oo

Dr. Robin L. Smith
FEARLESS WON LLC
Telephone: (215) 790-1160
Email: derobin@drrobinsmith. coi
Website: www,c

   
  

 
 

The jajormation-in this transmission may contain proprivtary and non-public information OP BB&T ov tis
afpiliaies avd pap be subject to protection under the law. The messeye is imended jor the sale use of the
individual or entity Yo whieh it is aéldvessed. IY you are not the intended recipient, vau ave notified Hat anv use,
distedhution oF copyirte of the message. ix strictly pcohibited. if vow received this massage ta wror, please.delere
ihe material fom pour system withuut reading the content and notify the sender losmediately of ihe inudvertent
iransmission Do

 
. Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 47 of 124

Dr..Robin.L. Smith —

 

 

From; = Levin, Deborah [DLevin@eBandr. com] :
Sent ‘Wednesday, August 02; 2017°3:02 PM

To 0 Dp. Robin. L-Smith

Subject: _ 2) RES Dr Robin L, Smith - Home Equity. Line Of Credit

Hella Robin,

Have you gotten.anywhere with yoursearch? -

Frome Dr. ‘Robin ke Smith [imailto: drrobin@drrobinsmith, core]
Seniti Monday,. July 31, 2017.10:55.PM

‘Tot Levit, Daborah.

Subject: RE: Or: Robin L. Smith « Home Equity t Line Of: Creidit
‘Importance: High . -

Dear. Debbie

Pursuant’ to our meeting this afternoon, this email is to: confirm what I stated in my previous -einall dated July
20, 2017, in which:I indicated that “it is my intention to repay BB&T the full amount of principle owed on my
homie equity line of credit, minus all fees and penalties’. As stated in my email of July 24,2017, “BB&T is in
the process of ruining my excellent credit rating and threatening to foreclose on my home: with no real attempt
ta. resolve this. matter, fairly”,

L request that; Mr. Kelly S. King, Chairman & CEO-of BB&T, receives this communication and all others from
mein regards to this:matter, allowing him and his executive team the opportunity. to remedy this unfortunate
and: aggressive action that BB&T has.initiated against me, [ have. been a loyal and dedicated customer of
National-Penn Bank and now of BB&T, and am horrified at the unjust, and what.could be considered an
unlawful action of BB&T,

As we discussed, I was involved in a very serions automobile aceident.on October 1, 2016, which left me:

injured and.in Icu: at Lankenau Hospital in Wynnewood, PA. I-was diagnosed with a-setious concussion and I

continue to remain in weekly treatmént at Bryn Mawr Rehabilitation Hospital in Malvern, PAI in their brain
injury unit for this. medical trauma.

‘To reiterate what I stated above, I plan to:repay BB&T the principle.owed in full minus all penalties and fees,
and] also request again that BB&T immediately take ali necessaty actions and steps'to remove the’ credit
delinquencies reported to the credit bureaus and restore my over 800 credit rating. As I have been diligently
working with you to resolve this issue, I never thought as we were working together that BE&T would.
undermine our process of. resolving this matter by notifying the credit bureaus and sending foreclosure notices,

look forward: to. resolving this matter in.a way that is motually agreeable to both parties.
Very traly yours, .

Dr. Robin L. Smith

Dr. Robin L. Smith _

FEARLESS WON. LLC

Ti elephiones (215) 790-1160

Email: drrobin@drrobins ith.com,

 

 

 
Case: 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 48 of 124

 

 
 

From: Dr. Robin L. Smith hth ailtoselrrt

‘Sant: Monday, duly 24,2017: as At AM

To: ‘Levin, Deborah’

‘Subject: RE: Dr. Robin L. smith = Home ey Line Of Credit
importance: High

Hi Debbie,

“y just: received tie o letters from: BB&T dated 7/ 12/1 7 returning portions of my payments both dated, One check
_ is in-the-amount of $1007.13 and the:second in amount-of $563,76. Both letters state that my payments have:
been Tefumned due t to. the account being: placed i in foreclosure,

Debbie, this must be: stopped now! BB&T is in the: ‘process of ruining my excellent credit.and threatening to.
foreclose on my home. with rio real attempt to tesolye this matter fairly. If pushed, I will involve my lawyer and.
the media,

Please advise, oa

Dr. Robin L, Smith
FEARLESS WON:LLO
Telephone: (215) 790-1 160
Einiall dirobl Adrrabi

  

Sent: Friday, ‘tal 24, 2017 1 Di eM oo
Tor Dr. Robin L. Smith
Subjects: RE Di: Rabin-t. Smith - Rome Eguity Litie: OF Cradit

| passed sh this on to underwriting [ will be on n vacation next week.

From: Dr ‘Robin L. Smith [mnaitto: .drrobin@drrobinsmith, com)

Sent: Thursday, July 20, 2017 5: 7 PM...

Tor Levin; Deborah ©

_ Subject: Dr. Robin L. Smith: - Home Equity Line OF Credit
Importance: High

Dear Debbie,

As we discussed, iti is my iinfention to repay: BB&T the full amount of principle on my home: equity line of
ctedit, telus all fees and penalties.

To my disbelief, I leamed this week that my over 800 point credit-score has been negatively impacted solely
based'on BB&T reporting: non-payment/ delinquent.status to multiple credit agencies. As you know, and as
advised, each month,.1 pay the monthly payments on time-as have done since the inception of the. line-of °.
credit, BB&T must contact the oredit reporting agencies and immediately remove the delinguent status-so that.
my true otedit score. and. dL eating, cat be restored.

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 49 of 124

“You are aware that I was involved ina avery. serious automobile accident on October 1,2016. Iwas in ICU-and
was diagnosed with-a serious concussion, | remain in weekly treatment at Bryn Mawr: Rehabilitation Hospital in
Malvern, PAI in theit brain j injury unit for this trauma,

I will not allow: BB&T to explo: and hatm.me further by. attempting to get more than the principle owed,
especially at this very difficult medical time in.tny life. These last 9 months have been full of more challenges
‘than imaginable, | hope that this matter can be tesalved respectfully. and in atimely manner, [have worked. my”
_ entire adult life to build stellar credit and a: reputation to. match, 1 will not allow BB&T to tarnish. and-diminish:
my life, my integrity, my healing and my recovery,

Please share this email with the necessary parties a at BB&T and: update me on the status of when my credit:
rating will be: restored.

Very truly yours,

Dr, Robia L, Smith. an
FRARLESS WON LLC

Telephone: (215) 790- 1160

Email: dir

Websites wo derbi, cory a

 

The. inforthtion iit this wrensmission may contain propriciary ane non-public information of BB&T ov its:
alfiliites wad mayrhe subject iq protection wrder the lew. Phe mexsape is intended for the sole use of the
individual or entity to which if is.addvessed. If-vou are not the intended ree ipicnt, you are notified theif any use.
distribution or copying of the message is. stele. iy prohibited. df vou received (tis message in erPor, please delete
the witerial from your sysiémw thou reading the ¢ coutent “id nally the sender inunediaiell y of the inadvertent
os transmission,

 

 
» Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 50 of 124

    

 

From: “Levin, Deborah [DLevin@BBandT. com)
‘Sent: ms Friday; August 04,2017 4:59 PM
To: co 3 Br Robin, Sinith

‘Subject: a a oo. -RE: Dr. ~ Rebin L. Smith - Home Equity Line Of Credit

The. longer the gecount sits in a delinquent status the more harm to your credit, and’ the more fees will
be incurred, If you have another institution who can refinance this for you, it would: definitely be to
your benefit to get if done: as soon as possible.

Fron: Dr, Rabi n L Smith [mailto: drrobit@drrobinsmith, com]
Senti Thursday, August:03,. 2017 10:43 PM.

Toi. Levin, Deborah

Subject: RE: Dr, Robin L. h, Simi - Home Equity Line Of Credit.

Hello Debbie,

We i are exploring all options, and will keep you posted, Any updates on your ‘end?

Dr, Robin L, Sinith
FEARLESS WON: LLC
Telephone: (21 5) 790)- 1 160

 

Frown: Levin, Deborah (ie lailto:BLevi nadt.com]

Sent: Wednesday, August: 02, 2017 3:02 PM

To: Dr. Robin 1, Smith

Subject: RE: Dr, Robin L, Smith - ~ Home. Equity Line Of Credit

Hello Robin, a .
Have you gotten: ‘anywhere with. your: search?

From: Dr. Robin L. Smith, Tima dirobing

- Sent} Monday, July'31, 2017 10:55 PM.

Tor Levin, Deborah

Subjects:RE: Dr. Robin k. Smith + Home. fe Equity Line Of Credit
Importance: High

 

Deat Debbie, So

Pursuant fo our ‘necting this afternoon, this email is to confirm: what J stated in my previous. email dated July
20,2017, in which I indicated that “it is. my inteation to repay BB&T the full amount of principle owed on my
home: equity. line of credit, minus-all fees.and penalties”. As stated. in my email of July 24, 2017, “BB&T isin
the:pfocess of raining my excellent credit rating and threatening to foreclose on my home with no real attempt:
to resolve.this: matter fairly”. :

L request that, Mr. Kelly S. King, Chairman & CEO of BB&T, receives this communication: and all others from,
mein regards to this matter, allowing: hit and his éxeoutive team the opportunity to. remedy this unfortunate

1

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 51 of 124

and aggressive action that BB&T has initiated against me. I have been a. loyal and dedicated customer of

National Penn Bank and now of BB&T, and.am hotrified at the unjust, and what could be corisidered an
unlawful action of BB&T.

AS. we discussed, t ‘was involved it ina very serious automobile accident.on October 1, 2016, which left me

injured.and in ICU at Lankenau. Hospital.in Wynnewood, PA, I was. diagnosed. with a Serious. concussion and I
__ eontinue to remain in weekly treatment at Bryn Mawr Rehabilitation, Hospital in Malvern, F PAi in their brain -

‘injury: unit for this medical trauma,

To reiterate what I stated above, plan: to repay BB&T the principle owed in full: minus all penalties and fees,
. and] also-tequest: again’ that BB&T immediately take all necessary actions. and steps'to remove the ¢redit.
delinquencies reported t6 the credit bureaus and restore my over 800: credit rating, As have been diligently
working with you to resolve this issue, | never thought as we-were- working together that BB&T would
undermine our Process of resolving this matter by notifying the. credit bureaus arid sending foreclosure notices.

L look foewatd to. resolving this matter ina way that is mutually agreeable to both.parties.
| . Very truly yours, . |
Dr, Robin L.Smith
Dr. Robin L. Sith
FEARLESS WON LLC.
Teleptione: @15) 790- aI 160
Email:

 
  

Sent: Motiday, Sly 24, p07 tT A AM
‘Tor'Levin, Deb boraht

Subject: | ‘ Robin L. smith ~Home Equity Line Of Credit
Importance: High, oa

Hi Debbie, es

1 just, reveived two: letters from. BB&T dated 7/1 2/ 17 returning portions of my payments both dated, One check.
is in the aniount of $1007.13 and the second.i in amount of $563.76. Both letters state that ny ( payments have
been retuned due to the account being placed in foreclosure,

Debbie, thi is must be. stopped now! BB&T is in the process of ruining my excellent credit: and threatening to
foreclose on my home with no real attempt to resolve this matter fairly. If pushed, J will involve my lawyer.and
the media.

Please advise
Dr. Robin L: Smith

FEARLESS WON LLC
Telephone: (21 5) 790-1 160

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 52 of 124

 
 

From: Levin Deborab [i :DLevin@BBandT,
_ Sant: Friday, July 21, 2017 12: 44. PM oe
To: Dr. Robin:t. ‘Smith -

‘Subject: RE: ‘Br, Robin L. Smith « ~ Home Equity Line Of Credit

I passed this: on: nito underwriting | will he: on.vacation next week.

 
 

Fromi. Dr. Robin L. ‘sinith [n : {
‘Sent: Thursday, July 20, 2017, 53 37 PM
Tar Levin, Deborah -

Subject: Dr, Robin-l. Smith - ‘Horie: equity Line: Of Credit.
Importance: High -

Dear Debbie,

AS we discussed, it is ray’ intention to repay BB&T ‘the full amountof principle on my home equity: line’ of
eredit, ttinus all. fees and penalties. :

To my. disbelief; I learned: this week that my aver: 800 point credit.score has been negatively’ impacted solely
based on BB&T reporting non-payment/ delinquent status to multiple credit agencies, As you know, arid as
advised, each month, I pay the monthly payments on time as [have done since the inception of the line of
credit. BB&T must contact the credit reporting agencies and immediately remove the delinquent status so that

my true oe edit: score and. tating can be restored.

‘You are aware: that I was involved in a very serious automobile accident on October 1, 2016, 1 was in ICU and
was diagnosed with a serious concussion..[: remain in weekly treatment at Bryn Mawr Rehabilitation Hospital in
Malvern, PAI in their biain injury unit for this trauma.

Twill not: aliow BBET to exploit aiid liarm nye further by attempting to get more than the. principle owed,
especially at this very difficult medical time in my life. These last 9 months have been full of more challenges.
than.imaginable. I hope that this matter.can be resolved respectfully and in atimely manner. I have worked my
entire adult life to build-stellar credit and a reputation to match: 1 will not allow BB&T to: tainish and. diminish
my life, my. integrity, my healing: atid my recovery.

Please share this email with the. necessary patties at BB&T and update me on the status.of when my credit
rating will be restored

Very truly yours, me

Dr. Robin L.. Smith
FEARLESS WON'LLC.
Telephone: (215) 790- 1160

 

T he: information: in this: iransmission nay contain proprietary. and non-public information of BROT or fis
. affiliates and may be subject 10 pr ‘otection under the law. The message is intended for the sole use of the
tadividual or entity:-to which it is addressed. If vou are not the intended recipient, you-are natift ed that any usé,
distribution OF copying of the ate ssage ix strictly prohibited. you received this message in error, please, delete

 

 
-Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 53 of 124

ihe: material from your. system without reuding the content and notify the sender immediately of the inadvertent
_ ffangmisston. ce Ce " - .

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 54 of 124

 

Dr. Robin L. Smith _ |
From: Lavin, Deborah [DLevin@BBandT.com] :
Sent = = Thursday, August 10,.2017 3:28 PM

To: - ~- Be Robin. Smith —

Cot Co . Khazall, Kaled

Subjects Letter fram: November 26, 2016

Attachments: maturity latter, pat

Good Moming Robin,

Here is the letter, .

Deborah G. Levin’

Market Leader til.

BB&.T Vice President

Chestnut Hill Branch

P. #15+247-480% F 245-247-7790

 

The information in. this transmission may contain pr oprietary. and non-public information.of BB&T or its
affiliates and may be subject to protection under thé law. The.message is intended for the sole-use of the.
individual ov entity io which it is addressed. 'yoware not the intended recipient, vou ate notified that.any tise,
distribution er copying of the message is strictly prohibited. Ifyou received this message in error, please delete
ihe material from your system’ without reading the content and notify the sender immediately of the inadvertent

transmission.

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 55 of 124

 

November 8 2016 —

-  g200 Biteb10: 001-939-0144" Bo - re 4
ROBIN.L SMITH i oa
PO Box: 4061
PATLADELPHIA, PA 19118-8061

Dear ROBIN L SMITH:

Your BB&T Home: Equity Line of Credit: seovocadett 6001 ig set to mature on (2/18/2016. Upon maturity, as stated in
the terms and: conditions of your line. of credit: agreement, funds cannot be advanced froti your accourit after: thé. date listed above.

Please be.awara your payrvient may chatige at maturity as well Our lines of credit have:several: default: repayment structures such
asa minimum monthly paymant-of 2.5 %-of tte balance: or $100, whichever Is gréater, of & pay-in-full: repayment term-at maturity:

Please check: your original Aare or speak. with a local loan officer-ta identity your-repayment structure. after your fine maturity
data... - 4

‘Wa want-to remind you for the past several years your BB&T Mame Equity Line of Credit has provided an-easily accessible source
_ of funds that could be used for any financial need you: encountered. We: are: committed to providing. you -~with proactive,
consuiltativa: services, and we would love the opportunity to talk: with you-about, ths lending options:at BB&T.

Please contact the loan spectalise ae the financial canter below, We will ba happy to answer any questions: you have or dléeuss- any
other products ar and: solutions that. ray be-of bansiit-to-you, Thank, you for banking with BBAT,

Sineately,

‘Retail Loan Spectalist

PHILADELPHIA « QNE PENN CENTER.
‘21 5448-9620

BRST, Mombar FRIC and Equal Housing Lender : Loane subject. t6 crédit approval.

2398.

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 56 of 124

Dr: Robin. L. Smith

 

 

From: Levin, Deborah. [DLevin@BBana?. 66m]
Sent: SS Thursday, August 31, 2017 42: 24 PM
To : Dr. Robin L. Smith

Cc: -. > Rhazali, Kaled; Harding, Kimberly
Subject: 0. FWY Robin Smith.
Attachments: -image2017- 08-23. DEAE. oat

Haller Robin,

Attached. you will find: ‘the response that was mailed August 23, 2047,

From: Jordan, Steven oy
Sent: Thursday, August 31,. 2017 1: 52, AM .
| "Fo! Harding, Kimberly ~~ an
Ce: Levin, Deborah; Khazali; Kaled
Subject: FW: Robin smith

‘See below and attached. _ -

A response was malted Atiguist 23

The information in “this: ransmission may coiitatn proprietary and non-public information of BB&T or its
affiliates and may be subject to’ protection under the law. The message is intended for the sole use af the
individual or entity to whieh it is addressed. If you are. not.the intended recipient, you are: notifi ed thal-any use,
di sirfbutton or copying a the: e-message is sivtotly pr ohibited. Hf you received this message i in errar, n Pisa delete

Pees

ie ansmaission, ;

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 57 of 124

EXHIBIT C

 

 
Civil Docket Report

tof8

The Philadelphia Courts

Civil Docket Access

 

Case 2:19-cv-02297-ER Document 1 pied Q8i2GibQ@oRageASjefphae qry_03.zp dktrpt_frames

 

Case Description

Case ID:

Case Caption:

171001672

Filing Date: Friday , October 13th, 2017

Court:
Location:
Jury:

MORTGAGE FORECLOSURE
City Hall
NON JURY

Case Type: RESIDENTIAL OWNER OCCUPIED-MR

Status:

PRAECIPE TO DISCONTINUE

Related Cases

No related cases were found.

Case Event Schedule

No case events were found.

Case motions

No case motions were found,

Case Parties

BewNo ltems in Carte thomas2

| Civil Docket Report
A $5 Convenience fee will be added to the transaction at checkout.

BRANCH BANKING AND TRUST COMPANY VS SMITH

 

 

 

 

 

 

 

 

 

 

 

 

Expn
Seq # Assoc Date Type Name
1 ATTORNEY FOR OTTLEY, JACOB M
PLAINTIFF
Address: 215 S BROAD ST Aliases: | none
5TH FLOOR
PHILADELPHIA PA
19109
(215)735-5525
2 1 PLAINTIFF BRANCH BANKING AND
TRUST COMPANY
Address: 301 COLLEGE ST Aliases: | none
GREENVILLE SC
29601

 

 

3/25/2019, 8:38 AM

 

 

 
Civil Docket Report Case 2:19-cv-02297-ER Document 1 hithedi@Ble pit Rage BQ fplale qry_03.zp_dktrpt_frames —

 

 

3 DEFENDANT SMITH, ROBIN L

Address: | 8905 CARLISLE RD Aliases: | none
GLENSIDE PA 19038

 

 

 

 

 

 

4 1 ATTORNEY FOR GAIRO, MARGARET
PLAINTIFF
Address: / 123 S BROAD ST Aliases: | none
SUITE 2080
PHILADELPHIA PA
19109

(215)790-1010

 

 

 

 

 

 

 

 

5 JUDGE ANDERS, DANIEL J
Address: |} ROOM 292 CITY Aliases: | none
HALL
PHILADELPHIA PA
19107
6 4 ATTORNEY FOR MARKOWITZ, ANDREW L
PLAINTIFF
Address: | SUITE 1400 Aliases: | none
123 SOUTH BROAD
STREET
PHILADELPHIA PA
19109

 

 

 

 

 

(215)790-1010

 

Docket Entries

 

 

 

 

 

 

 

 

 

 

Filing ua Disposition | Approval/
Date/Time | Docket Type Filing Party Amount| Entry Date
13-OCT-2017 ACTIVE CASE 43-OCT-2017
10:21 AM 03:35 PM
Docket - Filing Number: 1710030652
Entry:
13-OCT-2017 |COMMENCEMENT OF | OTTLEY, JACOB 13-OCT-2017
10:21AM | CIVIL ACTION M ) 03:35 PM

 

 

 

 

 

2 of 8 H25/2019, 8:38 AM

 

 

 
Civil Docket Report

3 of 8

Case 2:19-cv-02297-ER Document 1 hRieG @5QGik@oweAgd/@BOidfpublit gqry_03.zp_dktrpt_ftames —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Documents: | 2 Click link(s) to preview/purchase the documents “un. CHek HERE to purchase afl documents.
Final Cover teat 6 this one docket antry
Docket
Entry: 707 —
13-OCT-2017 | COMPLAINT FILED OTTLEY, JACOB $253,284.16 | 13-OCT-2017
10:21 AM NOTICE GIVEN M 03:35 PM
Documents: | 4 Click link(s) to preview/purchase the documents ~.s Cligk HERE te purchase all documents.
CMSC1 (7101 2,PDE . Pilated) to this one dakot eutry
Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER
Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 FILED. NOTICE OF INTENT
ntfy: UNDER ACT 6 HAS BEEN SENT TO THE DEFENDANT.
13-OCT-2017 | SHERIFF'S OTTLEY, JACOB 13-OCT-2017
10:21 AM SURCHARGE 1 DEFT Mi 03:35 PM
Docket none
Entry: ‘
43-OCT-2017 | CASE MANAGEMENT OTTLEY, JACOB 13-OCT-2017
10:21 AM ORDER ISSUED M 03:35 PM
Documents: | 4 Click link(s) to preview/purchase the documents “su. Glick HERE to purchase all documents _
MR CM Order  ptdated te this one dacket entry :
Docket none
Entry: ‘
43-OCT-2017 | CONCILIATION CONF 13-OCT-2017
03:35 PM SCHEDULED 03:35 PM
Docket | SCHEDULED FOR CONCILIATION CONFERENCE ON DECEMBER 21, 2017,
Entry: | AT 09:00 AM AT THE CITY HALL, ROOM 676.
01-NOV-2017 | ATTEMPTED SERVICE - | GAIRO, 02-NOV-2017
10:36 AM NOT FOUND MARGARET 09:53 AM
Documents: | 2+ Click link(s) to preview/purchase the documents >. Sn Glick HERE to purchase all documents
MX-M654N_20171101_093413_ 030.pdf ‘rolatedl to this. care docket onary
Docket | ROBIN L SMITH NOT FOUND ON 10/22/2017. (FILED ON BEHALF OF
Entry: | BRANCH BANKING AND TRUST COMPANY)

 

 

3/25/2019, 8:38 AM

 

 

 

 
Civil Docket Report

4of8

Case 2:19-cv-02297-ER Document 1 bipeGi@blesikeorR ages 1idipiblt: qry_03.zp_dktrpt_frames

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

04-DEC-2017 | MOTION FOR OTTLEY, JACOB 04-DEC-2017
03:34 PM ALTERNATIVE SERVICE | M 04:22 PM
Documents: | # Click link(s) to preview/purchase the documents OL. Chick HERE to purclase aff documents |
MASC171204 ROBIN §.pdf , related te this one docket entry
Motion CoverSheet Form
Docket | 89-17120389 MOTION FOR ALTERNATIVE SERVICE (FILED ON BEHALF OF
Entry: | BRANCH BANKING AND TRUST COMPANY)
05-DEC-2017 | MOTION ASSIGNED 05-DEC-2017
11:06 AM 11:06 AM
Docket | 89-77120389 MOTION FOR ALTERNATIVE SERVICE ASSIGNED TO JUDGE:
Entry: | ANDERS, DANIEL J. ON DATE: DECEMBER 05, 2017
06-DEC-2017 ORDER ENTERED/236 |ANDERS, DANIEL 06-DEC-2017
10:19 AM NOTICE GIVEN J 10:19 AM
Documents: | 4 Click link(s) to preview/purchase the documents “sy Click HERE to purchase all documents. -
ORDER_10.pdf i * Talated to this one docket antry
89-17120389 AND NOW, THIS 5H DAY OF DECEMBER, 2017, THE PLAINTIFF
IS GRANTED LEAVE TO SERVE PROCESS IN THIS MORTGAGE
Docket | FORECLOSURE ACTION UPON THE DEFENDANT, ROBIN L. SMITH, BY
Entry: | REGULAR MAIL AND BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO HER LAST-KNOWN ADDRESS OF 8905 CARLISLE ROAD, GLENSIDE,
PENNSYLVANIA, PA 19119...... BY THE COURT: ANDERS, J. 12/05/2017
06-DEC-2017 | NOTICE GIVEN UNDER 06-DEC-2017
10:19 AM RULE 236 11:37 AM
Docket NOTICE GIVEN ON 06-DEC-2017 OF ORDER ENTERED/236 NOTICE GIVEN
Entry: |/ENTERED ON 06-DEC-2017.
07-DEC-2017 | PRAECIPE TO MARKOWITZ, 07-DEC-2017
17:51 AM REINSTATE CMPLT ANDREW L 11:59 AM
Documents: | 2 Click link(s) to preview/purchase the documents sue Click HERE to purchase all documents -
PRTS171207 ROBIN. pdf : related ta thie one docket antiry
Docket COMPLAINT WITH NOTICE TO DEFEND WITHIN TWENTY (20) DAYS AFTER -
Entry: SERVICE IN ACCORDANCE WITH RULE 1018.1 REINSTATED. (FILED ON |

 

BEHALF OF BRANCH BANKING AND TRUST COMPANY)

 

 

 

3/25/2019, 8:38 AM

 

 
Civil Docket Report

Case 2:19-cv-02297-ER Document 1 bRrediOiesiiteoRdhid/ a2 fof publ gry_03.zp_dktrpt_frames

 

21-DEC-2017
03:27 PM

AFFIDAVIT OF SERVICE
FILED

GAIRO,
MARGARET

21-DEC-2017
03:58 PM

 

 

 

 

Documents:

|S ,o Click HERE to purchase all documents
| tated ta this one docket rntry

#> Click link(s) to preview/purchase the documents
MX-M654N_ 201714221 160850 001.pdf

 

 

Docket
Entry:

AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON ROBIN L SMITH
BY POSTING PREMISES ON 12/17/2017 FILED. (FILED ON BEHALF OF
BRANCH BANKING AND TRUST COMPANY)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26-DEC-2017 | WAITING-LIST CONCL- | ROBINSON, 26-DEC-2017
10:20 AM SERV ISSUE ROSALYN K 10:20 AM
Documents: | 2» Click link(s) to preview/purchase the documents “ve. Click HERE to purchase all dacuments.
CLSRV_14.pdf related 0 this one deckat anny
UPON CONSIDERATION OF THE INFORMATION PROVIDED TO THE COURT,
iT 1S HEREBY ORDERED AND DECREED THAT THE COMPLAINT AND CASE
Docket MANAGEMENT ORDER HAVING NOT BEEN SERVED ON DEFENDANT(S),
Entry: THE CONCILIATION CONFERENCE IS CANCELLED. A RULE HEARING
¥* SHALL BE SCHEDULED FOR PLAINTIFF TO EXPLAIN WHY SERVICE HAS
NOT BEEN EFFECTUATED AND WHY A JUDGMENT OF NON PROS SHOULD
NOT BE ENTERED. ...BY THE COURT: ROBINSON, J., 12/21/2017
26-DEC-2017 | NOTICE GIVEN UNDER 27-DEC-2017
10:20 AM RULE 236 08:52 AM
Docket} NOTICE GIVEN ON 27-DEC-2017 OF WAITING-LIST CONCL-SERV ISSUE
Entry: ENTERED ON 26-DEC-2017.
26-DEC-2017 | WAITING TO LIST RULE 26-DEC-2017
10:20 AM DATE 12:00 AM
Docket hone
Entry: ‘
02-JAN-2018 | AFFIDAVIT OF SERVICE | OTTLEY, JACOB 02-JAN-2018
01:15 PM FILED M 01:36 PM
Documents: | 4: Click link(s) to preview/purchase the documents "une Click HERE 19 purchase all documents.
AFSS180102. pdf refated te thiz one dockot eniry
Docket AFFIDAVIT OF SERVICE OF PLAINTIFF'S COMPLAINT UPON ROBIN L SMITH
Entry: BY POSTING PREMISES,CERTIFIED MAIL ON 12/17/2017 FILED. (FILED ON

 

BEHALF OF BRANCH BANKING AND TRUST COMPANY)

 

 

 

 

 

 

3/25/2019, 8:38 AM

 
Civil Docket Report = Case 2:19-cv-02297-ER Document 1 SPiediGS/esytaeopae/ S3tefrublip. ary_03.2p_dktrpt_frames

 

 

 

 

 

 

 

 

 

 

 

05-MAR-2018 LISTED FOR CASE 05-MAR-2018
03:20 PM MGMT CONF 03:20 PM
Docket none
Entry:
05-MAR-2018 | CONFERENCE DATE . 05-MAR-2018
03:20 PM SET 03:20 PM
Documents: | Click link(s) to preview/purchase the documents oh So Gligk HERE to purchase all documents |
CLCDS 19.pdf po Tatated to this che docket anergy — :

 

SCHEDULING ORDER ISSUED. MATTER LISTED FOR CASE MANAGMENT
Docket |CONFERENCE ON Friday, May 04, 2018, AT 09:30 AM, IN Courtroom 243 City
Entry: | Hall. NOTICE OF THIS EVENT SENT TO ALL COUNSEL OF RECORD AND

UNREPRESENTED PARTIES.

 

 

05-MAR-2018 | NOTICE GIVEN UNDER 08-MAR-2018
03:20 PM RULE 236 11:07 AM

Docket | NOTICE GIVEN ON 08-MAR-2018 OF CONFERENCE DATE SET ENTERED ON
Entry: | 05-MAR-2018.

 

 

 

 

 

 

 

 

 

 

07-MAY-2018 | ORDER ENTERED/236 FOX, IDEE C 07-MAY-2018
01:08 PM NOTICE GIVEN 12:00 AM
Documents: | > Click link(s) to preview/purchase the documents tase Glick HERE to purchase all documents
ORDER. 21.pdf “ petated 44 thls one docket prtry :

 

PLAINTIFF HAVING EFFECTUATED SERVICE UPON THE DEFENDANT(S),
AND THIS CASE BEING ELIGIBLE FOR THE MORTGAGE CONCILIATION
PROGRAM, IT IS HEREBY ORDERED THAT THIS CASE IS REMANDED TO
THE MORTGAGE CONCILIATION PROGRAM AND SCHEDULED FORA
Docket; MANDATORY CONFERENCE ON THURSDAY, JUNE 28, 2018, AT 9:00AM IN
Entry: | COURT ROOM 676, CITY HALL, PHILADELPHIA. PLAINTIFF SHALL NOTIFY
DEFENDANT(S) OF SAID CONFERENCE DATE AND TIME. PENDING
FURTHER COURT ORDER REMOVING THIS CASE FROM THE MORTGAGE
CONCILIATION PROGRAM ALL RESPONSE DEADLINES ARE STAYED. BY
THE COURT: FOX, J. 5/4/18

 

 

07-MAY-2018 | NOTICE GIVEN UNDER 07-MAY-2018
01:08 PM RULE 236 04:58 PM

Docket; NOTICE GIVEN ON 07-MAY-2018 OF ORDER ENTERED/236 NOTICE GIVEN
Entry: ENTERED ON 07-MAY-2018.

 

 

 

 

 

 

 

 

 

6of8 3/25/2019, 8:38 AM

 

 
Civil Docket Report Case 2:19-cv-02297-ER Document 1 hRieGiG5lebitooR&gd@4idfpibl qry_03.zp_dktrpt_frames

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07-MAY-2018 | WAITING TO LIST 07-MAY-2018
01:25 PM CONCILIATION 01:26 PM
Docket
Entry: none. . 7 .
07-MAY-2018 | CONCILIATION CONF 07-MAY-2018
01:35 PM SCHEDULED 01:35 PM
Docket none
Entry:
09-MAY-2018 | NOTICE GIVEN 09-MAY-2018
12:30 AM 12:30 AM
Docket none
Entry: ‘
03-JUL-2018 | CONCILIATION CONF FOX, IDEE C 03-JUL-2018
12:16 PM RESCHEDULED 12:16 PM
Documents: | 4 Click link(s) to preview/purchase the documents Go. Glitk HERE to purchase all documents -
CONCR 26.o0df 2 | 7 telnted te this one docket entry

 

UPON CONSIDERATION OF THE INFORMATION PROVIDED TO THE COURT,
iT IS HEREBY ORDERED AND DECREED THAT: THE COMPLAINT AND CASE
MANAGEMENT ORDER HAVING BEEN SERVED ON DEFENDANT(S) AT
LEAST FOURTEEN (14) DAYS PRIOR TO TODAY'S DATE, AND
DEFENDANT(S) HAVING APPEARED FOR THE FIRST CONCILIATION
CONFERENCE LISTING AS ORDERED, OR DEFENDANTS HAVING BEEN
EXCUSED FROM APPEARING, A SECOND CONCILIATION CONFERENCE
LISTING IS SCHEDULED IN CITY HALL COURTROOM 676, AS FOLLOWS:
SECOND CONCILIATION CONFERENCE DATE AND TIME (35 DAYS FROM
TODAY) DATE: 09/06/2018 TIME: 9:00AM; DEFENDANT(S) IS/ARE REQUIRED
TO SUBMIT THEIR COMPLETE FINANCIAL PACKAGE TO PLAINTIFF'S
COUNSEL AT LEAST FOURTEEN (14) DAYS PRIOR TO THE
AFOREMENTIONED SECOND CONCILIATION CONFERENCE LISTING DATE.
PLAINTIFF CERTIFIES THAT THE COMPLAINT AND CASE MANAGEMENT
ORDER HAVE BEEN SERVED ON ALL DEFENDANTS AS REQUIRED BY
PULES OF CIVIL PROCEDURE AND THAT THE AFFIDAVIT(S) OF SERVICE
REFLECTING THIS HAS/HAVE BEEN PLACED ON THE DOCKET. **PLAINTIFF
IS STAYED FROM ENTERING A DEFAULT JUDGMENT AGAINST
DEFENDANT(S} BEFORE ONE DAY AFTER THE SECOND CONCILIATION
CONFERENCE OCCURS OR UNTIL SUCH TIME AS IS STATED IN THE
SUBSEQUENT ORDER**?BY THE COURT: FOX, J., 06/28/2018

Docket
Entry:

 

 

 

 

 

 

7of8 3/25/2019, 8:38 AM

 
Civil Docket Report = Case 2:19-cv-02297-ER Document 1 hhtinedidSlesyteowea id aotdipnbue ary_03.zp_dktept_frames

 

03-JUL-2018 | NOTICE GIVEN UNDER 03-JUL-2018
12:16 PM RULE 236 01:43 PM

Docket NOTICE GIVEN ON 03-JUL-2018 OF CONCILIATION CONF RESCHEDULED
Entry: | ENTERED ON 03-JUL-2018.

 

 

 

 

 

 

03-JUL-2018 | CONCILIATION CONF 03-JUL-2018
12:16 PM SCHEDULED 12:16 PM

Docket | CONCILIATION CONFERENCE SCHEDULED FOR 09/06/2018 AT 9:00AM IN
Entry: | COURTROOM 676 CITY HALL, PHILADELPHIA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

05-JUL-2018 | NOTICE GIVEN 05-JUL-2018
42:30 AM 12:30 AM
Docket none
Entry: ‘
26-JUL-2018 | PRAECIPE TO OTTLEY, JACOB 26-JUL-2018
02:46 PM DISCONTINUE M 03:12 PM
Documents: | 2+ Click link(s) to preview/purchase the documents "ee Click HERE to purchase all documents |
171001672 prd1.padf oo retated te thir carte: dackot anirg :

 

Docket | ORDER TO DISCONTINUE WITHOUT PREJUDICE FILED. (FILED ON BEHALF
Entry: }OF BRANCH BANKING AND TRUST COMPANY)

 

 

 

 

 

pCaseDescription § Related Cases & Event Schedule } Case Parties > Docket Entries

 

 

8 of 8 3/25/2019, 8:38 AM

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 66 of 124

EXHIBIT D

 

 
 

| | /19 Page 67 of 124
Citizens Balk” ER Document 1 Filed 05/28 age 670

RUE 130.
‘One Cltizens Drive: _ ie
Riverside, RLO291 5-996 a ;

4]
AR O1 OO104 D267 B42 A |
tlle etalon balled -
ORDERED STEPS INTERNATIONAL ING- oS
ZIUWRITTENHOUSE SQ

STE 408
PHILADELPHIA, PA 19108-8774

-Sommeatélat Loan: BonnapEnEAsA60N01ANDDNVONZE
‘Application: 306050.

Dear ORDER ER STEPS I INTERNATIONAL NL INC:

         

wed your fevolvin fit in. the original amount of $85000; After careful consideration, we
‘have decided to-cancel any. remaining availability and to term. out the balance ovet 60 month) based onthe.
following reasons:
Adverse Personal Gredil Information
“Delinquent Gredit History

_ Improper Handling of. Existing Citizens Bank: Accouni(s)

 
 
 
 
 
 

based in. whole Orin: part: on information obtained in a: report from the:-consamer
below. You have a right under the Fair Credit Reporting Actto know the information
umet reporting agency. The reportirig agency played rid part inedur

we have denied credit to you. You also have a right to-a-
if you request it no later than 60 days: alter you receive this.
notice. In-addition, if you tind. that, yy information contained in ihe report you receive is inaccurate or
incomplete, you ha Tight: to -alspute' the matter with the reporting agency.

_Agenoy. Eg

‘Allanta, GA 30374.
(800). 685-1111
Aittp: Live. equifax.com

Af: you shiduld have any: questions fagarding this istier, you, should: contact usa.

RIE 130
“One Citizens Drive
“Riverside; RI 02915-9961

Thank you. tor the opportunty to-consider your ir application.
Regards,

  

  

“Hree.6 copy. of your. report from the: fepotting ¢ agency

  

  

Marni Lawson
Business Credit: Services

Citizens Banttis'a brand fame of Citzens Bank, NA. arid Giizéne Bank of Pennsylvania.. Member FDIC,

The fedaral Equal Credit Opportutilty Act prohibits creditors trom. discriminating-against credit applicants on the basis of race, color, religion;
-Hatiorel origin, sex, mafital status, age (provided the applicant has the capacity to enter into a binding contract); because all or partof the

applic income derives from-any public assistance-program; or because the applicant has.in-good faith exercised any-right urider the Consumer
Credit Protection Act. The federal agency. that-administers Gomplianee with this Jaw concerning this creditor is the: Bureau of Consuriet Finangial
Protection 17006 Street NW, Washington, DO-20008.

Be ae

QO56G4 454

LACE AN

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 68 of 124

EXHIBIT E

 

 
 

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 69 of 124

sirvobingedrvobinetnith.com

From: oe . “Reginald Jacques atjacques@libertycoke; com>

Sent Thursday, October 25, 2018 5:58 PM
Tos -dtrobin@drrobinsmith.com

Subjects oo Fwd rnortgage

Get Qutlogk for iOS.

 

From: McNichol, DennisJ’<dmenicho@santander;uis>
Sent: Thursday, October. 25, 2018 5:54: aa. PM

Te: Reginald Jacques -

Subject: mortgage

Reg,
The mortgage denial is: for 2 things:
Low: credit ‘score. (683),Investor | is fooking: for score over 720

The reason that the score is at goat believe) is the fact that BB&T has reported that the. HELOC hag been: closed
“requested by consumer”, no payments have been made since May , 2017.
Alga, dah to income ratio! is: higher than: investor, Is comfortable with.

oe 1 | Dennis v. McNichol!
| Santa nder Mortgage Developmental Officer

‘NMLS# 704449 |
_| Retail Mortgage Division
610.526 4251.
2 Aldwyn-Lane, Villanova, PA 19086

 

This: message dontaing information which may be confidential and privileged. Unless you afé.thé addressée (or
authorized to receive for the addressee), you may not use, copy or disclose. to anyone the message or any:
information contained in the message, If you have received the message in error, please advise the sender by
reply a-mail, and delete or.destray the. message: Thank you.

 

gf Please consider the ehvifonment befdre printing this efnail

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 70 of 124

EXHIBIT F

 

 

 
Case 2:19-cv-02297-ER Documentd.,,,,.<dlleq,05/28/19 Page 71 of 124

Consumer Financial
Protection Bureau

 

 
   

Submita complaint / Complaint fled no
Your ‘complaint
Complain Number 170801 2304087

Step 1. | i.

 

hevimatttais ope firmament eievontriee ve: tnguenng coppice

What. product ¢ or service is your complaint about? .

PRODUCT OR SERVICE
Mortgage oe

TYPE .
Home equity loan or rine, af cect HELOG

 

Sees Oat rbemmpmetnenitye cna pipe ee

Step200

 

 

 

What type of problem are you having?
ISSUE | — |
_ Struggling to pay mortgage «
HAVE YOU. ALREADY TRIED TO FIX THIS PROBLEM WITH THE COMPANY?

 

Step 3.

https: Heoroplaint.o vonsumerfinance. gov/subsnt -ti-complaint/s/complaint-printyS0qwW000006taWBAAY 18

 
wruauty | . | Case 2:19-cv-02297-ER Docume Matra A 05/28/19 Page 72 of 124

soho gree nie Teena annette tos ocean Serta ir head bemmtis us seeey a spesamhan

What happened?

Dear Consumer Financial Protection Bureau: had an existing Home Equity Line of Creditin
the amount of $250,000.00 since 2009 with National Penn Bank, Lpaid my monthly
installments on time and was renewed on an annual basis. National Penn Bank was acquired
by BB&T in Apel of 2016, During this transition, | continued paying on time and. anticipated

_ that my Home Equity Line of Credit would be renewed as it had been for the lastnine (9)
years. | hadino.reason to believe otherwise. Unfortunately; on October 1, 2016, | was
involved Ina very serious automobile accident which laft me. injured and in ICU at Lankenau
Hospital in Wynnewood, PA, | was diagnosed with a serious concussion and continue to
remain in weekly treatmerit at Bryn, Mawr Rehabilitation’ Hospital in Malvern, PA intheir brain
injury unit for this medical trauma: During this timeftame, | continued to pay my rrionthly
installment in full-despite several physical limitations and cognitive challenges associated
with the concussion from the accident, Ms. Deborah Levin, Vice President, BB&T, Chestnut
Hill Branch isaware of my current medical condition and | have communicated the same to
BB&T via email through Ms. Levin. To my shack and without any warning, on February 28,

_ 2017, | received a phone call from Yolanda, a BB&T representative informing me that my

-payment was late. | told Yolanda that was impossible because my payment by check had
cleared. Yolanda informed me that my payment had not been received and that | owed the
Principle of $250,000.00 in-addition toa "Late Charge” of $24,563.12. Yolanda said this was
due tothe line of credit maturing. | had no idea this was happening nor did anyene-at the

~ BB&T Chestnut Hill branch. | immediately called my private bankers at National Penn Bank

~ and learned that with the merger, they were displaced and therefore, | had ne direct private
banker to contact. asked Yolanda to provide me with the name of the head of Private
Banking at which time:she informed me that she was not familiar with that department and

_ that BB&T did not have a private banking division. {immediately contacted my local branch
in Chestnut Hill, Philadelphia and spoke with Deborah Levin, V.P,, ahd madé.an appointment
to discuss the:situation with her, When meeting with Ms.-Levin, we discussed the situation
and my shock after: having had a seamless and very positive experiérice.with National Penn
Bank for 9 years, Ms. Levin assured me-that she would look into the matter and that we.
would resolve it quickly. | have been making my monthly payments as I've done for the last
9 years having no idea that anything had changed other than the nameof the bank, After |
several months of working diligently with Ms. Levin for a resolution to this situation, | learned
two. weeks'ago that BB&T had not only called the loari but was reporting me to the credit
bureaus as delinquent since February 2017. To my horror, BB&T is negatively impacting my

aver 800 point cradit score based on their reporting delinquent status. | pay the monthly
payments ontime:as I have done sines the inception of the line of credit. | requested that
‘BBE contact the credit reporting agencies and immediately remove the delinquent status
so that my tru credit score and rating can be restored, BB&T has not worked with me fairly
to even'address the arinual renewal of my Home Equity Line-of Credit which Lhave
‘successfully renewed for the past 8 years with National Penn Bank before they were
acquired by BB&T. | was advised to continue making my monthly payments until resolution
was reached. On July 24, 2017, | received two lettars from BB&T returning my payments for

hitps; jicomplaini.consumertinanea: gov/submit-e-complaint/e/complalntsprint#S0Q0000006taWBAAY 28

 

 
. se’ : D e 73 of 124
eriaviy Case 2:19-cv-02297-ER DOCUMENY iait ist St Pag

June and July 2017, defining them as “parti

— ‘ a! payments” and informing me that that they
‘Could not accept the payments due to:my account being placed in foreclosure arid that my
loan has not been reinstated. and remains in default. (See Attachments), | have been |
tirelessly working with Ms. Levin over the past 4 months trying to refinance with BB&T. | have
given them documents and information that they asked. for and was under the impression
that the:issue would be fairly and quickly resolved, Vary truly yours,

[_] ! want the CFPB to publish this description on consumerfinance.gov o that others can
leara from my experience, _

The CF PB will take steps to remove my personal information from this description but
someone may still be able to identify me. Learn how'it works. | consent to.publishing this
, description after the CFPB has taken these steps.

 

What would be a fair resolution to this issue?

1. To achieve a Total Reinstatement with BB&T of my Home Equity Line of Credit with the .
_ terms and conditions set forth in my ‘loan origination. 2. Full'and Com plete elimination and
removal-and credit of all fees, penalties and late charges 3. Restoring my credit history and
_ femoving the:delinquent status from alll credit reporting agencies immediately | was advised
by.an attortiey that there is a Reliance Clause-and Performance Clause that BB&T should be
held accountable to by law. | relied on the annual renewal terms of this Agreement to remain
in:compliance and pay monthly insta liments each month, and | met the Performance criteria
by making my monthly payments-on time. —

 

 

 

What company is this complaint about?

“COMPANY INFORMATION

BBATBANK

LOANNUMBER |

9280773341-6001 : -

Seeing gio nics Lmanen penne ages ti a TUR te enc VetBene pO LER HERE

 

: : eA : - . ; ; _ og. 4/6
hitps:/eomplaint consumerfinanoe.gov/submit-a-complalat/s/camplaint-prinwiSQ010000008laWBAAY Yi

 

 
8/1/2017 Case 2:19-cv-02297-ER DOCUME Nh nah ed 05/28/19 Page 74 of 124

Step 5

 

What peor are involved? 7

YOUR CONTACT INFORMATION
Dr. Robin L Smith

robin rrabinsme ithe com

 

6945 Scotforth Road
: Philadelphia, Pennevena 191.19
United. States. a

 

 

ADDITIONAL POINT oF CONTACT

Doria K'Sutton, Esq.
Family member. -

doria.sutton@gmail.com |

6945 Scotforth Road .
Philadelphia, Penneylvania 19119
United States .

ALLOW THIS PERSON ACCESS TO THE COMPLAINT?
Yes:

 

About us

The CFPB is. an independent federal agency built to protect consumers: We write e and enforce
rules that keep banks and other financial companies operating fairly. We also educate and
empower ‘consumers, helping them make more informed choices to-achieve their financial goals.

 

HAVE A QUESTION? GPREGUNTAS? }
(e955) 411-2972

tpatianplaitconmeteanesgodsubnitecrpl loops GOEEEOODSAMEAAY Ale
BAT Case 2:19-cv-02297-ER Document.l.....ile@q 05/28/19 Page 75 of 124

 

 

Privacy ActStatoment | | Have a question? yPreguntas?

| (855) 411-2372

 

OMB 43170-0011

 

ete teats oooh Sete rie Areca YUM Bannan rn ati bya RMR one

& An official website of the United States Government:

. . acs aningialy 5/8’
Rttoa://ocrnplalit,cchisurtierfinance.gov/submit-a-complainve/oomplaint-printHS00t0000008taWBAAY

 
want Case 2:19-cv-02297-ER Document Judie q,05/28/19 Page 76 of 124

hitpav/complaintconsumierfinands.<jov/aubmita-complalit/a/complaint-printsS00t0000008taWBAAY ee

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 77 of 124

 

- Dr. Robin L. Smith

» Agus 8 2017

Chairman and CEO

BB&T Corporation -

© 200W Ind Sues
» Winston Salem, N6-27101

that Uhave discussed my Situation with say that the pra
“and oriminal. My most recent experience with BB&T is: asad commentary on your:organization and has

My name is Dr. Robin, Smith, 1 was'a long-standing customer f National P and now am
vary disaisied canna ne 1B ng Customer of National Penn Bank and: now ana

vi iat mau Dest 5,206 rate yuo ans ene
without a single missed payment, | am writing to in fou.of' what is going in-the bank you lead and to
let You know that I ‘8m appalled and find the action: BB&T reprehensible, and some in your industry

es of'your bank could be considered unlawful

 
 
      
  

made this-letter to. you urgent and necessary,

- In 2009, 1 became 9 custonter of National Pent Bank’s ptivate banking division, and seauted an

- Ontimeandwas renewed w}
Residential Home in
Une and anticipated that the Line would be renewed as ithed been for the last eight (8) years,

"On February 28, 2017, :
_ Yolanda, & BB&T representative informing me that my Payment was late. I told Yolande that

Exeoutive Home Equity Line of Credit'in the amount of $250,000,00. | paid my monthly installments
thout exception on an annual basis, Whén National Penn Bank was acquired
‘My understanding, BB&T disbanded the Private Banking Division,
huge Converted ry existing B: ecutive Home Equity Line of Credit into a
Equity Line of Credit (the * During this transition, 1 continued paying on

         

  
    
 

        

tomy shock and without any warting,on I received.a phone call from

Was Tnpossible becatise my payment by oheck had cleared. Yolanda informed me that my

70 & ‘Late Charge" of $24,563.12. Yolatida said this was due to the ine of credit maturing, I had
no idea this was happening nor did anyone atthe BB&T Chestnut Hill branch, 1 immediately
culled my private bankers at National Penn Bank and leamedthat with the Peper they were.
displaced and therefore, } ‘had no direct private anket to'contact, Lasked Yolanda, the BB&T
fepresentative to provide me with the name of the head of Private Banking at which time; she

 
  
    

 

private babking division, I immediately. contacted my local branch in Chestnut Hill, Philadelphia
and spoke with Deborah Levin, V.P. and Market Leader and made an appointment to discusa the
Situation with her. When meeting with Me, Levin, we discussed the situation and my shock after
having had a seamless and very positive experience with National Penn Bank for the 8 yanrs

 

 

"6945 Scoiforth Road, Philadelphia, Ponnejlvanla TOTS
od Phone: Q1S) 700-1165
_--. Web Sita: WWAV.DRROBINSMITH.COM

 

 
Case 2:19-cv-02297-ER .Document:1 Filed 05/28/19 Page 78 of 124

Additionally BBQ ie reporting the loan delings iver ati ede

direct result of this noose ne oe Lom a ene adversely impactin my credit score, As a

dire Hf result. of this negative reporting, | have had one of my. business lines Cre dit closed and
_ Ain having diffioutty SScuring financing with other financial institutions, ©

Testtctune end refinance the Ling, but BRAT wen uawilling to find a solution,

On October 1,2016,1 was involved in-a Very serious automobile accident which left me injured
Gna 1CU at Lankenau Hospital in Wynnewood, PA. I was diagnosed witha serious © e
Rehan ats bnable to work and I continne jo.temain in weekly treatment at Bryn Mawr
Rehabilitation Hospital in Malvern, PA on their brain injury unit for this medical trauma. During
this time frame, T continued to pay my: month hstallment in full despite severephysical
Jimitations ind cognitive chalienges associat withthe conoussion from the accident, Ma:

- Sondition and I have communicated the sams to BB&T via email through Mg, Levin,

  
 
   

 
    
 

Wealthy people in the world, 1 have Hever experienced the callous neglect and
ave with BEST.

 

Tid not have the personal agenoy and resources, as wollss connections to influential people, Lwould
~ Unthedessarily be foroed to lose my:
~ Simply because BBR: T attermp

Lhave:worked to ‘aequire over more-than 25 ‘years,

 

   
 
 
 

 

; bee 4 fe my hands behind my back while attaching a cement block to my
- financial feet, to throw my: Worthy. life over'a high bridge to drown and die. Twill not allow BB&T to ©
‘harm Wwhat T have worked my entire life building, . .

land cognitive recovery, making it that much
ey terme fo return to work. Lam di gat over this éntire situation, This situation is causing
aginable stress ot, my health and relationships as well.as costing money,

| | Thave gives: BB&T multipte Opportunities to repair.and resolve thig awful and wnjust situation
.-and.am left with no. other choise than to take whatever legal and media méasiires are necessary
to expose BB&T"s unfulr and unlawful Practices, if you choose to, ignore my letter and the
complaint filed with the CEPB. Finally, my significant other, who asthe assets, income and
~ fieait rating to tefingnies my line, wes dertied the opportunity 10 help me revinmnce the Line
n internal bureaucracy. within your bank, , oe

 

 

 

o As the Chainzian and CEO of BB&T, I hold You-sccountable and responsible for the actlons of'your

. ‘organization that-are harming and damaging miy lifa, health, reputation -and career:

Very truly yours,

   

 

eas Seottorth Road, Philndelphio; Pennsylvania 9119
Se Plvomer Q45) 790-1160:
_ Web Site: WWW.DRROBINSMITH.COM.

 
_-:.. Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 79 of 124

 

August 31, 2017

De Robie L Sinithy ©
0945 Scotforth Ra

7 5 Philadelphia, Pennsylvania 19419:3744

“Summary of your complaint

“ Cotaplaié ninibes: 170801-2304087
Company: BB&T CORPORATION

on: Product: Mortgage.
+ Sub Prodyet: Home equity loan of line of ctedit (HBLOC).
_ [esue: Stmggling to paymortgnge =
© Bub iitoge OE -
Status; ‘Company responded -

_ Dear Consumer Financial Protection Bureaw I had an existing Home Equity Line-of
“Credit ie the anoune of $250;000.00 since 2009 with National Penn Bank. I paid my
_. Monthly installments-on Hime.and was renewed on an anoual basis. National Penn Bank
/__ (Was acquired by BB&T in Apsll of 2016, During this transition, 1 continued paying of
._ tite anid anticipated that my Home Equity Line of Credit would be retiewed as it had
oe heen for -the last nine (9) yeats. I had no. teason to believe otherwise, Usifortunately, on
os: October 1, 2016, Iwas involved in.a very serioy s-automobile accident which left me
> dtjured.and in ICU ‘at Lankenay Hospital in Wynnewood, PA. I was diagnosed with a
“a getlous concussion and I continue vo-remain in weekly treatinent at Bey Mawr
_. Rebabilitation Hospital in Malvern, PA‘in their brain injusy unit for this:medical tiauma,
- During this timeframe, T continued to. pay my monthly installment in full despite several
\. ” physical limitations’ and cognitive ‘challenges. associated with the concussion fom the.
_-” aecident. Mg, Debotal Levin, Vice President, BB&T, Chestnut Hill Branch is aware. of -
no “ay Clictetit mectical condition and I have cotarmunicated the same to BB&T via email. ¢
 Hitough Ms. Levin: To my shock and without any wacning,on Febryary 28, 2017, 1
_ .teSelved-a phone call from: Yolanda, 4 BB&XT tepresentative informing moe that my
- “payment was late. I told Yolanda that was impossible becatise iny payment by check had
“Cleared. Yolanda infoimed me that my payment had sot been teceived and that I owed
the principle-of $250,000.00 in addition to a ZLate Charge? of $24,563.12, Yolanda said
 :this‘was due to the line of credit maturing. I had nd idea this was happening tor did
anyone at the BBAT Chestnut Hill breach, Timitediately called my private bankets at
‘National Penn Bank and leatned that with the merger, they were displaced and
therefore, Uhad no direct ptivate bahket'to contact. Lasked Yolands to provide.me with -
‘the name of the head of Private Banking at which time she infotmed.me that she wae.

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 80 of 124

ei est With that department and thar BAT dia not havea private biking

oe division. T immediately contacted my local branch in Chest Hill Philadelphia and
anh Deborah Levin, V.P., and made an Ppoinitment to discuss the situation with,
‘her, When meeting Wwith Ms. Levin, we discussed the'situation and my shock after

‘National Penn Bank before they were acquired by BB&T. I was. advised to continge |
making thy monthly payments until tesolution was reached. Oa July 24, 201 7, Lxécedved
» -Ewo letters from BB&T' returning my Payments for June and July 2017, defining them as
 :Ppattial payments? and informing me that that they vould not accept the payments due
_) tomy account being placed-ia foreclosure and that niy loan has not been reinstated and,
“remains in default, Gee Attachthents). I have been titelessly working- with, Ms. Levin
_ over the. past 4 months tryiie to refinance with BB&T. T have given them documents
and information.that they asked -for.and was under the impression that the issue wauild
De faitly and quickly resolved, Very thaly pours, :

Desired Resolution —

41. To achieve s Total Reladtatement with BBQ&T of my Home Equity Line of Credit

-.. -.Wwith-the terme and conditions set forth in my Joan. origination. 2, Full and Complete
., Slimination and removal and credit of all fees, penalties arid late charges 3, Restoring my
Credit history and femoving the delitiquent status from all credit reporting agencies.
»  Hnmediately Twas advised by an-attorney that there 46-4 Reliance Clanse and
- Performance Clause that BB&:T should be held accountable to.by law. Tzelied ont the.
. annual renewal terms of this Agreement to remain in compliance aad pay monthly
_ .. Anstallments-each month, and I met the Performance, criteria by making my monthly
 payiiedtsontime -

fohguneriinanica Ro.

 

 
ase 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 81 of 124

ia

 

a Branch Banking and Trust Company
August 10,2017 : :

Dé Robin L: Smith
301 Leavie Drive
Philadelphia, PA 27863-8384

Reference: Consumer Financial Protection Bureau.complaint, caso#: 170801-2304087
Deere. Smith: : ,

rcs sponding to you regain the complaint fled with the Consumer Financial Protection

~-Bureaw. Your complaint states the following: You were a National Penn merger client and hada

 

_ 324,563.12. You stated you have made payments title resolutie: could be reached but your

_-Pensnis were retumed to you, You spoke with Market Leader Deborah Levin and discussed
reine tae ith You and promised to resolve. ‘Your desired resolution is to hare Soe

_ReRntvely ae a Ely Line of Credit, coneat your credit rating where BB&T has ered

Onrtesearch shows your Home Equity Line of Credit ending in 3341 matured December 2016,

Credit ne Gy Line of Credit Agreement dated and signed August 10,2009 saan “iors

Teens Ae Maturity date was modified to December 12, 2015 as evidenved in tho Change In,
Terms Agreement signed and dated August 11,2015, A letter, notifying you of the maturity,

‘was mailed to you in November 2016,

A loan modification request was denied on May 23, 2017 due to excessive obligation and change
» The payments were returned due to the loan being in a: foreclosure status. As the account

_ Femains in foreclosure we ate tnable to re-instate the Home Equity Line of Credit, A request to

_Walve the late foe in the amount of $22,026.27 has been subtuitted and pending on your behalf
“You willbe contacted when a decision is reached,

We-are required to comply with the provisions of The Fair Credit Reporting Act and Bank Policy

‘which require us to report decurate information to the Credit Reporting Agencies. We do not

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 82 of 124

 

 

make changes to inform - ce
- Stor isidentified, OHBAHOR We have reported to:the Credit Reporting Agencies unl bank |

  

‘Cravon A, Williams
Senior Vice President
. Complaint Resolution. Manager

CAWhm

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 83 of 124

EXHIBIT G

 
 

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 84 of 124

 

CBClntievis So CBCinnovis . Phone: 800-216-2463

   

 
   

PO BOX 1667 . oe ; Faxi ‘800-888-7816

    

 

 

 
  

PROPERTY ADDRESS: DATE RECEIVEDIO78/17

    
   
       
 

6945 SCOTFORTH AVE
PHILADELPHIAPA 18119 «fh .
PHILADELPHIA ‘| COMPUTER Ib #: DATE GOMPLETED.O7H8/17
- |) 747199141919986 _ .
LENDER CASE #

 
   
 

 

 

, REPORT TYPEYNDIVIDUAL 4707181454

   

 

 

  

 

 

 
 

“INPUT: om lt = 1] PRESENT EMPLOYMENT:.
SROBINE SMITH .. |) FEARLESS WON LLC
: SeP-64rA000 De pop: 128I62. - PA
. co FROM:07/24109
; “OWN . POSITION: PRESIDENT
CURRENT ADDRESS: | | Re
. 4061 PO.BOX 4061 q aaa EMPLOYMENT:
PHILADELPHIAPA 10110-0061 PHILADELPHIA PA
| SINCE:OB/08 | FRON06/02/07
POSITION: — FHYSICOLOGIST
PREVIOUS. ADDRESS: DATE VER:
ab 20 05 C ARLISLE RD : DATE VER:  a6/07
| WYNDMOOR: PA 18098-7411,
PROM:12/10/05. me
1] PREVIOUS Abbess:
| O945-SCOTFORTHRD -

PA 49119-87414

  

 

 

 

 
   

 

 

 

1 CLASSIC -04. ScoRE +801 . TRU
we ‘MANY ENQUIRIES IN THE LAST 12 MONTHS :

ENT REVOLVING BALANCES
NSE TEN oe OF CREDIT HISTORY

 

 

 

a FAIR TSAAC SCORE 2: “ , "4662 PN,
‘SERIOUS DELINQUENCY ©
“TIME: SINCE: “DEE TNQUENCY IS. TOO [RECENT OR (UNKNOWN
AMOUNT PAST DUE. TO ACCOUNTS
PROPORTION, OF ae 70 EGH CREDIT ON. REVOLVING ACCOUNTS

 
  

 

1 BEACON 5.0 SCORE oo - 4629 ERX
: OUS DELINQUENCY:
“AMOUNT OWED GON. DELINQUENT: ACCOUNT
TIME SINCE DELINQUENCY IS TOO RECENT OR UNKNOWN
TOO, MANY eS THE LAST 22: MONTHS:

 

 

 

1 FACT ACT:THE NUMBER OF. INQUIRIES | ON THE CONSUMERS CREDIT FILE HAS: ADVERSELY ERX.
~APFECTED THE ‘CREDIT SCORE:

 

1 FACT ACT: THE NUMBER OF INQUIRIES ON THE CONSUMERS CREDIT FILE HAS ADVERSELY’ TREE
AFFECTED THE CREDIT SCORE WITH! NO DEROGATORY ANFORMATION FOUND ON THE FILE

 

1 Aer ACT? THE’ NuMBER oF INQUERIES ON: THE CONSUMERS: CREDIT ‘FILE HAS ADVERSELY PN.
AFFECTED THE CREDIT SCORE”

PAGE 1 . ___-(toF9)

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 85 of 124

 

 

APPLICANT

 

NAME:
SON:

ROBIN L SMITH
16764-4950

 

Date Racelved:

 

O7ASlI?.

 

 

 

 
  

1 STATE TAX” LIEN
CASE. 141103011.

COURT- Pat Anepiia 2 ebiniy PROTHONOTARY

SANTANDER BANK:NA.
#O174084517019684
SBHBROOKST
ROCKY HILL OT. 06067
BYMAILONLY

 

 
 
  

“FELED=E1/14

asir? | oso

 

“300 M 8867 [MTG.O1

  
 

 

6
TAA 114
Aditi

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1? ofl Oe: | OBH7 | 08/94 | -eadde Vi1383 REV OT 1 0 Oo 9
#3033" . CREDITCARD: = LEN NIT1111
So TRU (EFX.XPN). teantaassd
{e00) 860-8178 ae
1 | BRCLYSBANKDE -- [O77 | O77 | O12 | so000 =| 4ag07 V820  |REVO4 0 0 Og
#7242 ‘| FLEXIBLE SPENDING CREGIT CARD, atid
- TRUAEFX.XPN} TAA
9 TR on o708.| as/09 | 11/78 | 600: 0 Fo REV Gt 2 0 0 90
#6083. yo CREDIT CARD. Add
P.0,BOX 0 . TRU (EFX,XPN) ATH
"EL PASO Paene Pop j
(800) 874-a747 {ANACTIVEACCOUNT |
‘0 | AMEX: “| o4fop’ | ona Faas | afooo | | & 10 REVO 2 0 0 8
pRTS ef]: CREDIT CARD: 1i9asagtin4
PC BOK 861897. . TRU (ERX) AHtAttattt4
"ELPASO TX 78908 Po
f (800) 874=2717 o CLOSED ~ CONSUMER | |
via AMEXDSNB “1067 | 052 | 03009 | 300 1G: 10 REVOT m7 0 0 6
| #0278. CLOSED - CONSUMER CREDIT CARD - TANNA
Dob. TRU (EFK,XPN} HITTER
1 | 88a 8, ‘06/48. | 08/09: aah 0 a TREV ot a ee
#2041 op LINFOF GREOIT witty ttt
| boar oar otsPure DeRARTMENT TRU (EFX.XPN) ett
WILSON NG27894 PURCHASED BY ANOTHER LENDER
7 SOLD T0:-SOLD TO BBI . .
41 CAP OWE / STOREHOUSE, | 10100 | ogni?’ | 08/08: | & 0 M REVOLT wo 0 8
aa7o1 DO CHARGE ACCOUNT
a FX:
(302) 478-8066: PAID. AND CLOSED
{ GAP-ONE/ STOREHOUSE On0® |-Otn4.| O7103 | 0 0. M. REVO? = tO
HA4GS: CRARBE ACCOUNT .
EFX
nay rote PAID AND eof
PAGE 2 (Z0f:9)

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 86 of 124

 

 

 

 

 

   

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_. - APPLICANT
| NAME:  -ROBIN.L SMITH |
SS.Nt |. 467-684-4960 Date Resolved: = 07/18/17
“CAPTINEIMN | 0497 | (120903 | 48000 TO 0 REV.01 a 6 68 oO
| 2826 . oo CHARGE ACCOUNT AAT At 44.
TRU (EFX,XPN} Tavita tity
: (oon 35-5505 :
CAPIISORY. _ | oe0e. | ogg |.oao7 | apo O eo REVO [% 0 0 o
#122 ; Do CHARGE ACCOUNT Ata td tt
apo: a TRU EEXXPN) Vata ee aty
(800) 695-600" | CLOSED
CAPHSTORE = oalog: | O87 | oB/0e | 6 18 0 REV 04 2 8 Uk
#2100 CHARGE ACCOUNT Xt ad41
PO-BOX 16624 - XPN Me Atttit
WILMINGTON OB: 49880. of oes
BYMAILONLY — PAID ACCOUNTIZERO BALANCE
CAPITAL ONE / SONY — 07108 | O48 | O14 | 6 0 M REV OT. “. (66 0 0 oO
Hays oy GHARGE ACCOUNT
: Co EFX
(a0) aorsi00 “PAID AND GLOSEO .
CAPITALONE . | aoa F 40704 | 95703 | 30025 | o. tM “TREV 01. 6 0 80
: ~ CREDIT CARD KUALA
48000 CAPITAL ONE DR XPN (EFX) ite
RICHMOND VA'23238 oy ae
“| (00) g56=7070. — - _| CLOSED ~ CREDIT GRANTOR PAID ACCOUNTIZERO BALANCE. .
14] cinzens Bank ~ | oamo: | oa. | og | 2000 0 0 REV.04 6% 4 0 6

ROT fo LINE OF CREDIT Katt 44
4-CITIZENS DR: XPN AAT,
RIVERSIDE RL02915. oa

(404) 456-7000- PAID AGCOUNTIZERG BALANCE:

BIRENSBANK 02/08 |-04/03' | OBR | 2060 6 y Revol = te
#0420 ” LINE-GF GREOIT XAT
{OMIZENS DR” XPN Atte
RIVERSIDE RI 02016 caheaceucleecee be,

(401) 456-7000 PAJDACGOUNT/ZERO BALANCE.

CITIZNSBNKNA - oat | os/o2 | 12/98: | e000. 6 a REV 01 ee 8 @ fo
#8730 LINE OF GREDIT AAAI TI140.
1 CITIZENS DR TRU (EFX,XPN} HANIA:
‘RIVERSIDE RE 02915
(800) 708-6880

‘DISCOVERBANK . O40 | 12/08 | Oa0s | an0d a 6 REVO a 0 0 oF
#4608 ; CREDIT CARD WATT
| POR 18316, TRU (EFX.XPN) Ad aH tEAR.
| WILMINGTON DE 19860 i

(G0) 347-2885 - CLOSED: . .
| DSNE:BLOOM | OBAT | G62 | Oye | Too 5 0 REV.O4 2 0 Oo 4
| #46240 yo - GHARGE ACCOUNT . SAUNT tL
‘RO BOX 8218: °°. ad TRU (EFX.XPN) AVAL AXKXAY
MASON OH 8040 CLOSED ~ CONSUMER! | - .

2) FIAGE . 40708 4.42105: | 206 a a REV Ot ia¢ 0 &@ 0
| eat OREDIT-CARD HXUKXRIEXKX
- of - TRU (EFX:XPN) XXKKARHARARK,
| 1800) 424-2116 CLOSED ~ CONSUMER i ,

1 | NATLPENNBK ogide | aaron | o7/0e.| 40000. [6 a REVOL o oOo - o 6

WHB : LINE OF. CREDIT
PHILADEPHIA & READING. TRU (EEXXPN)

| BOYERTOWN PA10812

| (610) a67-e007 CLOSED
— _PAGE 3 {2of 8)

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 87 of 124

 

APPLICANT

~ ROBIN. SMITH -
18764-4960

 

NAME:

    

 

 

Date Racaived: OFMBMT

 

 

        

04108 | 10/08 MTG-01

oe | | [REAL ESTATE.
cob: pe ; | : AXPN (EFX, TRU}
_PAID'AGCOUNT/ZERO BALANCE.
| Sorte. | oes [arta | 4800 Yo 6 o

     

geo000 = | 4 360M ef
| RAAT

qt

ieee
1865 BROOK ST.

BYMAIL LONLY

1 | 'SYNCB/SONYEN
O01

 

 

 

Irevor [8
CHARGE ACCOUNT | 41944144411)
TRU {EFX.XPN) 111th itnt4

   

(066) 906-8254 VE ACCOUNT

1] SYNCBGYNGR ~~ ~~S~S~*«*C«de | 7d? | al08 | 7000 Fa ir REV.Ot 9 9 0 0
#2810. ee GHARGE ACCOUNT,

5 akin: mese BFK (XPN)
(968) 3 390-8254 “ PAID AND CLOSED

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

07/18/17

—-DATEH= |

“ECOA KOB:

ik

MEMBER=NO
(01794444

“BANTANDER BA

TRU

 

"06/08/17

4568809024

BRAT

EFX

 

05/02/17

-A5SGBB09024

“RBAT

EFX

 

“03/40/47

456809024

BRAT

EFX

 

62/00/47

KNOWN ALIAS:
FORMER ‘NAME:

. 00006675

1832320

ROBIN SMETHSSIMPSON

CHASE CARD
CHASE CARD

 

KNOWN ALIAS
FORMER NAME:

ROBIN SMITH SIMPSON

 

“FRU

XPN

EFX

 

EPX.

 

KNOWN, ALTAS:
KNOWN ALTAS?

“SIMPSON ROBIN SMITH

 

“KNOWN ALIAS
KNOWN -ALTAS:

ROBIN: L SIMPSON

“TRU

TRU.

 

“KNOWN ALTAS:
KNOWN ALTAS:

ROBIN: 5 SIMPSON

_XPN:

 

 

MISCELLANEOUS

A SCORE DISCLOSURE LETTER WAS. MAELED TO THE APPLICANT ON 07/18/2017,

THE REPOSTTORIES ACCESSED WERE: EFX TRU: XPN

-PAGE4. 0...

CBC.

 

(dof 9)

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 88 of 124

 

APPLICANT

 

NAME: ROBIN L SMITH.
S..Na ABT-B4~4960 . oe no . Date Recelyed: 07/18/17

 

 

   

 

 

 

 

WW. EQUIFAX. COM

EQUEFAX INFORMATION. SERVICES: EEO _— - EEX199
P 9 BOX 740241 : | oe . -

 

  
 

 

FRANSUNTON TE apt , tenner nen
HTTP://WWW. TRANSUNTON. COM OO TRULZPH
2 BALDWIN PLACE, P04 BOX «1000
CHESTER; PA.19016 |

800-888-4213

 

EXPERTAN e. |  XPNTNGL

| WWWKE :
FOL EXPERTAN PARKWAY; Pie BOX 2002

“ALLEN, “TX: 73013-0036

888-397 3742 0

 

 

 

PROVIDER. OF LIEN AND JUDGMENT RECORDS:
PO BOX 105208:

ATLANTA, GA GA 30348-5108

866-897-8126.

LEXISNEXIS RISK SOLUTIONS BUREAU LLC ~~ ~~S=SOS™”SOSOSCSCSS

EGOA Key! tsBartower; 2eJoint J=Authorized User, 4=, Jolnt §=Ca-Maker, 7eMaker, aei0o-Borrower, 9=Terminated,. O=Undesignated
Applicant Accoun! wnerahip (oint reports): “Primary-Appticant, GrGo~Applicant:

   

 

  

 

NATIONAL CREDIT REPOSITORY (5) ACCESSED. FOR THIS: GREDIT-REPORT: EQUIFAX, TRANSUNION, EXPERIAN

Reporting bulead caifies Wilh coftracteal requiremayits govariing heck of, publi recotde a8 well as credi ntannalian..

coos CERTIFIES' THIS-REPORT. CONTAINS INFORMATION su LIED BY THE REPOSITORIES NAMED. ABOVE: WHILE THIS REPORT MAY
INFOR MATION THAT HAS NOT, BEEN VERIFIED BY GRGINNOVIS; THE CREDIT REPORT MERTS THE: STANDARD SET FORTH.BY

 

 

 

 

 

 

C5:0f 8)

 

 
~ Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 89 of 124

 

‘APPLICANT

 

NAME: ROBIN SMITH

 

 

Date Received;

O7NBT

 

 

1 STATE TAX LIEN RELEASE
CASE- 144103011

Be _ AMT-989
SQURT=. PHILADELPHIA COUNTY PROTHONOTARY oe

Hoon

   

 

 

    
   

 

REV.

 

 

 

 

 

HOME EQuITY
ARPNAERR)

   

1

 

OST A047.
O67 6.

1
B4324111711

 
  

3
1,

 

(6-6F-9)

 

 

 

 

 

 
Case 2:19-cv-02297-ER Documenti Filed 05/28/19

Page 90 of 124

 

CBOInnovs

 

SANTANDER BANK
1 ALDWYN CENTER
VILLANQVA PA 18088

| ATTENTION:
MCNIGHOL, DENNIS

 

PROPERTY ADDRESS:

 

 

8945 SCOTFORTH AVE
PHILADELPHIA PA 19119
PHILADELPHIA

REPORT TYPE:INDIVIDUAL

1707181454

 

CBCInnoy
Help i mprove this report by: ung lis. Your feedback

Phone: 800-216-3483
Fax: 800-888-7816

  

 

 

COMPUTER ID #:
717199941919086
LENDER CASE #:

 

 

 

| DATE RECEIVED(O7/18/17

DATE COMPLETED:07/18/17

 

  

 

 

 

INPUT INFORMATION;
NAME: ROBIN LSMITH
6945 SCOTFORTH RD

 

PHILADELPHIA PA19119

BOB: 1/29/62

 -OWNDX

 

 

 

 

    

1 FACT ACTHTHE. NUMBER OF: INQUIRIES | ON THE CONSUMERS CREDIT FILE HAS: ANVERSELY | EFX
‘APFECTED. THE: CREDIT SCORE

 

 

1 PACT. ACTSTHE NUMBER OF INQUIRIES ON THE CONSUMERS: GREDIT FILE, HAS: ADVERSELY TRU
APFECTED: THE. ‘CREDIT SCORE WITH ‘NG DEROGATORY, INFORMATION ‘FOUND ON THE : FALE

 

 

 

 

 

o
‘Not Verified

100
Vetified

consuar vartfied

 

 

 

 

 

 

 

 

input. Unformation Crous Check Catagory’ Result
Name oo
TROBINL SMITH Name Veriteation ©} name matctne
_. Wateh Lisis (rietudas OFAC) GP watch Lists. Searonadne Match
- “Found
| Address rors re
8945 SCOTFORTH RD. Addtess Verification: ©) Aceves Matched
PHILADELPHIA PA ou) | -
Hig Risk Adsiraws @D Address cleared
Social Security Number oe Ce |
167-H4-4050, Social Secuity Vorieatian GB ssn matcnes
Other Mentiies Linked to:S8N & Glare Other 10s Linked
: 8S
SSA Issuance: & SSN lasued
“SSA Death Master & SON Cleared
Date of Birth OS - a
11/20/82 Date of Birth Verification €A- ate or Birth Matched
Phone. Number
Phone Nunta veication 2) No Input Provided

 

 

..PAGE 1.

(-7.0f-9)

 

 

 

 

 

 

 

 
 

Case PSN OREO TER Document 1 Filed 05/28/19 Page 91 of 124

 

APPUGANT

 

| NAME: © ~ ROBIN L SMITH

      

 
 

  

Date Racalved}

 

ov BH?

 

 

 

 

 

 

 

" Date.Firat

Number Active. Number Total

 

 
 

 

 

 

 

  

FFD ROBIN L suerte ciyzsyeg  MG™ Seuge
ty ROBIN. SMITH 06/22/00 0 ;
Fp etree ,
1 6945 StOTroRTH: o 7 0: &
PNTLADELPHTA, Fi PA T9371 PRAB/O ? >
‘PO BOX 4061 — oo 07/14/68
| PHELADELPHEA PA A ohte e061 o TALE a 4
8905. cARLT say Anvray .
GLENSIDE PA 19038-7414 02/20/07 1 2
1650. MARKET SF FL 36 | a 08/02 | |
PHILA DELPHIA PA. 19103-7334 98/02/10 9 t
240: W RITTENHOUSE 5Q sre. 4. 02/18/0 }
_PHELADELPHTA -PA WADE TaL oo B/AB/O8 °
$10. WADSWORTH AVE. ; a 01/23/99 _
PHILADELPHIA PA 19119-1127 (237 ° a
1@. Socll Becurty Nunber
i 00000-4950 01/23/99. 4 ‘14
|e Date of Bich = - ]
fia “49/29/62 07/21/00 4 11
Bg ‘Phone Numbér .
fa (28) 470-2803 07/31/09 1 3
_ €2h5 ee 08/11/06 1 2
* CAUG) BABB 242 03/28/04 1 4
(215). 790-1160 11/30/99 1 3

 

 

 

‘ @ Watch Lisits (ineludes OFAG)

4 ROBIN t SMITH

Watch Lists Searched/no. Match Found

 

 

: @ Het Ribk Aides

“1 6945: SCOTFORTH | RD
PHILADELPHIA PA: 19119

Address. Cleared

 

@ SBA. Jaguanes
1. XXX-XX-XXXX

“State OF issue.

Issued Betwaen

- PENNSYLVANTA 1975-1976

Input DOB
_ 11/29/62

 

Vy SUA Death Mester os
a 67-54-4950

 

SSN Cleared

 

PAGE2

(8.0f 9).

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 92 of 124

 

: "APPLICANT
NAME:  -ROBINLSMITH =

 

 

 

 

Date Received: = O7/1BH7T

     

   
    

“This copiort Is governed by the GianuneLeach-Billay Aci, I does not constilule a consumer report as defined by the Fale Credit Reporting Act (FORA) and is not subject to the FORA,
4 This report should fit be Used aé'a basis Lipdn whith td make a'decision of whether oc hot fo extend creditor As a Tatis for taking any “adverse acion’as that term is defined in the
FORA.

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document 1 Filed 05/28/19 Page 93 of 124

 

re ~ SANTANDER BANK - ..
4 ALOWYN CENTER Fn _. Your Credit Score and the Price ~ LENDER CASE & 17074e4464

 

VILLANOVA PA8088 aaa So gue Pay for Credit COMPUTER 10: -747190941919088

 

 

NAME; - ROBINL SMITH

 

 

8948: SCOTFORTH RD:
PHILADELPHIA PA 19119
g ee CO ee es oe a 1 eo er ere aay ECR
eee ee pementeat
962

Source: Experian
Date: 07/18/2017 .

 

 

    

 

Your ciedit scora ls a nurnber that reflects the information in youu credit report,

Nour credit report is a: record of. your: credit history, Itincludes infermation'about: ‘whether you. pay your bills: ori linia:
andl how much you.owe to creditors.

 

Yout ied score can ‘change, depending on how your credit history.changes.

 

‘Your credit. score can affect whether you.can get a:loan and haw much you will/have te pay for that loan.

 

Experian. spores Tange from. a + tow of
320 to.achigh of 844.

 

. Generally, the’ higher your se6ré, ihe Mord likely yol-are to be offered better credit terms.

 

-Bxpertan:

3.8

$

%4,.0f Consumers with Scores
invarParticuler Range

&

  

Score Range

 

a - Experian “SERIOUS DELINQUENCY
ne TIME-SINCE DELINQUENCY 1S TOO- RECENT-OR UNKNOWN
AMOUNT PAST QUE TO ACCOUNTS
PROPORTION OF BALANCE TO-HIGH CREDIT ON REVOLVING ACCOUNTS
THE NUMBER-OF INQUIRIES HAS ADVERSELY AFFECTED THE: OREDIT SCORE

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 94 of 124

    
   
       
  
   
  
   
  
     
 

You have aright to dispute any inaccurate information in your credit report, Ifyou find niistekes on your credit repord, contact
the-consumer reporting agency... ae :

His a good idea to check youir Grédit report to make-sure the information It contains is acaufate,

 

Under Federal taw,.Vou have the right to obtaln a:free copy-of your credit repert fram each of the nationwide consumer reporting
agencies ance a year, py Ol y ihe nehanwide consumer repor

To order your fra annual credit report
By telephone; Call toll-free: 4-877-322-8226
On the web: Visit ww.anntlaterediraport.com

By mails Mall your completed Arinual Credit Report Request For (which you can obtaic fram the Federal Trade
Commission's website at hiip/Awwwe Ae.govibcp/conline/include/requestforménal. pdf} to:

Annual Gradit Repori Request Serviee
P.O, Box 408264
Allanta, GA 30349-6281

 

‘For-more information about.credit seports and yaur rights undar Federal law; visit the Consumer Financlal Protection Bureau ‘gs.
‘websife at. www. consumerfinanics.govlleammore: J

 

‘In. connection with your appitestion far a homie loan, the lender must disclose to you the scoré that’a conaurner reporting aganoy distributed 19 Users andthe lender used
in connection with your Home joan, and thé key factors affecting your orddit scores,

The credit score fs a computer. generated summary cakitlated at the time:of the request and based on information that a conguimey reporting agency or lender has on'fle,
The scores are based on date:about your credit history and payment patterns, Credit scares are important because they are Used (o assist the tender in determining whether
you will oblaln a joan. They may algo be used fo dalermind what interest tate you may-be offered on.the mortgage. Credit scares can change-over time, depending oi: your

‘conduct, how your credit history and payment paiterns.change; and how credit scoring technologies change,

‘Because the score Is based on information in your cradit history, Its Very:Imporlait thal you review the dfediterelétad Information that is being furnished to. make sure Its
axcourdle, Credit records may vary from one company to another,

iFyou have questions about your credit score or Ihe credit information that is furnished to you, contact the consuener reporting aganicy at thé address and telephone number:
provided with-{his niolice, tr contact {he Jendar, If the lander develotied or generated the. credit score, The consumer reporting agency plays.ne:part in the decision (o take

any action.on lhe-logn application and is unable to provide you will spaciiic reasons for the decision on a loan application.

 

if you have questions conceming the terme of the foaii, contact the lender,

 

Acknowledgement
Thave-received the natices tided, "Your Gregit Score and the Fiice ‘Yow Pay fér Credit’ and the “Notiog fo the Home Loan Applicant?
Applicant's Slanature; . . _ Date;

Apptiodnt’s Name:

 

 

(Prin

 

 
         

EQUIFAX INFORMATION SERVICES. EXPERIAN TRANSUNION CONSUMER RELATIONS
Wav equifaconi ; wawaxperlan. carifreportaccess www.transunioh.com/myoptions

PO BOX 740244 ae 701-EXPERIAN PARKWAY 2 BALDWIN PLAGE ae
ATLANTA, GA90974-0241 P.O, BOX 2002 P.O, BOX 1000 ee

agO-885~1144 > ALLEN, TX.75043 CHESTER, PA.19022
pe 888-397-3742 00-898-4213:

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 95 of 124

EXHIBIT H

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 96 of 124

tec camer

 

 

 

 

  
 

  

 

   

  
   
   
  
   

 

      

 

     

PREPARED FOR; _ {| PROPERTY. ADDRESS: wae eee anen
4 ALDWYN CENTER Fs PHILADELPHIA PA 19149. mo : ps me
VILLANOVA PA-19085° rns | PHILADELPHIA - COMPUTER ID #: DATE COMPLETED 09/06/48
. me 718248172627286 eee
LL ATTENTION: a | rs ~ t] LENDER CASE #:
| _ MCNICHOL, DENNIS ~~ REPORT TYPEANDIVIDUAL qeogosi26;

 

  

OBCinnovig rs ae ce
POBOX 1687. - ‘Phone: s00+21g-3463
PITTSBURGH RA 15290 Fax: 800-688-7816

 

 

 

 

 
 

 

   

INPUT INFORMATION: PRESENT EMPLOYMENT:

    

NAME: ROBINLSMITH. 0 | PRESENT EMPLO)
SSN: 167+54-4050 | MOBI tRam2 FRoentne m™
[| SS4BSCOTFORTHRD | LPOSITION: = AUTHOR
FELDER HE OWN be
| @uRRENTADDRESS; = | RE IOUS EMPLOYMENT:
oe | FEARLESS. WON LLC
6045 SCOTFORTH: RD. oe So || PHILADELPHIARA
LPHIA PA’ 19h: 18-3741. : FROM:07/24109,

es INGE:OUO7 POSITION: PRESIDENT:

DATE VER: 07/09

 

| PREVIOUS DDRESS:
-[/8908 CARLISLE RD -
| WYNDMOOR PA 12090-7401
‘| PROMA2 008.

PREVIOUS ADDRESS:

A067 PO BOX 4064. OS
PHILADELPHIA! PA; to 4 88064 -
FROM:O8/30/08 |

 

 

 

 

 
   

 

 

  

cy is Tao RECENT. OR UNKNOWN

709, MANY | INQUIRIES. IN THE LAST 12 MON
i eS

1 FAIR ISAAC: SCORE 2
_: SERTOUS. DELINQUENCY .
_. PROPORTION “OF BALANCE TO HIGH ¢ ort ON

"AMOUNT PAST DUE ‘TO ACCOUNTS «= ° ™S
-LEVEL..OF DELINQUENCY ON ACCOUNTS.
39 WO at 2

-XPN

    

VOLVING ACCOUNTS

 
  

 

1 BEACON 5.0.SCORE. = GB Oo o ERX
| SERTOUS DELINQUENCY. © nee

 

“SERIOUS DELTNOUENCY
“TIME ‘SINCE DELINQUENCY IS TaQ RECENT OR UNKNOWN:
ane: PAST BUE ay Ascounrs

   

AFFECTED THE: CREDIT SCORE

NO. PUBLTC: RECORDS FOUND.

 

PAGE 41

Do aasexe 04 Scone” oH — Ee oe we TRU

 

fb a Fact ACT: THE NUMBER OF INQUIRIES ON THE CONSUMERS CREDIT ‘FILE: HAS ADVERSELY. “ERX

 

 

(tof 9)

 

 

 

 

 
 

 

 

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 97 of 124
_APPLIGANT | as oy
NAME: ROBINLSMITH . .
SBN i. . 4OPB4~4950. Date Recalvet: OSI0B/18:

 

 

 

SANTANDER BK

 

aaeatettt4y
44d 41444

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRCLYSEANKDE, oghs | ovis | oviee.| stone | gases fo | 708 |” FRevor “9 0 0
HFA. FLEXIBLE SPENDING CREOIT CARD : —" 14tnadtd ttt
P| FTRUCERKXPN), | attateattHt
4 OI | oate: | 088 [ses | éovn §=— | -soa7a. fo va2ig | jREV OA 8 of Oo 0
PROG | —* 1 (CREDIT CARD s1astayldts
a TRU(EFX.XPN). Asdtttt tt
(00) oto-stta 4 |
“1 CAPUNEIMN | 0648 | deel dees | isoo0 =f eeg dg vagg REVOT @ G6 8 8
| #7828 wees }CHARGE ACCOUNT ATi
an TRU (EFX,XPN) TAMA At
(600) 696-8608
AMEX a7ieg | ooo | size | 800. o 19 9 REVO, = (itis BOC
wes - | CREDIT CARD Hiatt
pe, po TRU (EFX.XPN} HANteTttt4tt
"| (600) 874-2717. INACTIVE ACCOUNT CLOSEO DATE: osrie2008° 7 ~
AMEX DSNB 088 | 0542 | 0309 | 300 | 0 a) 6 fa REVOt zoo 8 @
#0276 CLOSED ~ CONSUMER CLOSED DATE: 0/09/2012 CREDIT CARD 1eetdaitat
I | | tf | TRU (EPX.XPN), LANAI
BBBT -Gorté: | O5/16. | OB/OB | 240421. | 0 1M ReVOL = 82
#380 posh LINE OF CREDIT’ HAA 14144.
co I EFX (XPN) Hd
(800) 822-3821 CLOSED DATE: 08/01/2018
a | SOLD To: SOLDT0 BB T
TRANSFER/SOLD
CaP OE STOREHOUSE - | toes | ogo7 | ages | 0. : M REV 01 wv 09 0 0
MT ; CHARGE ACCOUNT
EFX
(0p) aTea0S6: cLOSED DATE: 10/01/2008
| PAID AND GLOSED
Gh Ove STOREHOUSE + 07100 | O14 | Orda | a 0 Mw REV Ot i 9 0 0
“#AdBS: ” CHARGE AGCOUNT
a . BEX
(902) arao0se ‘CLOSED DATE: 04/04/2008
me _| PAID AND CLOSED | .
GAPAISONY “O08. : OB /G8 ‘oB/07 q 0 REVOI a 0 6 9
#0122. CHARGE ACCOUNT iyi
Si 7 TRU (GFX,XPN) Hants
(800) 695-4980 CLOSED GLOSED DATE: 08/18/2009
_. PAGE 2 _ (2:6f 9),

 

 

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document 1 Filed 05/28/19 Page 98 of 124

 

APPLICANT

ROBIN L SMITH
4B7-Ba-4050.

 

: NAME:
[SSN

 

‘OB/05/18.

. Date Received:

 

  

  

 

 

 

   
      

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CRE REVO : 6.9
W210. od CHARGE ACCOUNT ANE
PO BOX15524 —_ XPN qTSS44 Et
WILMINGTON DE 19850 foo pa be. :
BYMAILONLY ~~ PAID ACCOUNTIZERO. BALANCE
CAPITAL ONE/ SONY O78 | 0108 | 01/4 | 0 Q REV 61 6 oo 8 6
#0473. ; CHARGE AGCOUNT |.
ERX
oh aurvi00 ‘CLOSED DATE: 09/01/2607 "
PAIDAND OLOSED
CAPITAL ONE BANK USA, 04/09 | 10/04: | dsiey | 30029 | 0 OPN woo UOC
8848030296787 oe fo GREDIT.CARD
. op EFX (XPN)
4800) 968-7070 “CLOSED DATE: 03/01/2009 CLOSED = CREDIT- GRANTOR
a PAID AND CLOSED - 1 fo
‘CITIZENS BANK. .. ~ | aie | o2e3 ‘98102 - 2000 0 REVO1 ma 8 0 0
HONE po LINE OF CREDIT AVTi114091
LONTIZENS DR, XPN TIN
| RIVERSIDE RI.G2015 Bo pee pe Pe
| Gar )4ae-7000 PAID AGCOUNT/ZERO BALANCE: ,
CITIZENS BANK, - 02/09 1 G03 | Onroad. | 2000 Q REV 01 mG 8 9
WO coe |. LINE OF CREDIT TA
“f CITIZENS. DR XPN (tate
‘RIVERSIDE RI 02048: . fob fp bE
‘fa01) 466-7000 | PAID ACCOUNTZZERO BALANCE |
GITTENSENRNA: Gate | ogra |-12/99-| 10000 = | 6 6 REVO 2 0 Db 6
| #87900 - UNE OF CREDIT ete
| 1GITIZENS BR - TRU (BFXXPN) ftetead 4d
| RIVERSIDE RI vats
(600) 708-6680 INACTIVE ACCOUNT CLOSED DATE: 08/09/2018
DISCOVERBANK . | O10 | 12/09. | 03/05: |- gnno oO 6 REVOi 6 8 ¢ &
a : ; CREDIT-CARD, ITT 4
ot ob eb, TRU {EFX,XPN} 41414119001
(G00) 347-2688 GLOSED.CLOSED DATE: 12/10/2009). "
1 |-DSNB BLGOM | oB/18 | O62 | Davee | 100 9 fo REVGL 2 0 fo oO
ae. ae GLOSEO.~ CONSUMER CLOSED. DATE: 05/03/2012 CHARGE ACCOUNT Vitali
: fo. TRU-(EFX,XPN} A490
FA Ps 40108. | 4Qii8 | 200 0 REVO 7a oo 0 OB
4 #0644: CREDIT CARD anise
; PO BOK #82038 XPN atti
| BLPASO TX 79098. . Lo,
(e0oy4zin2ii0 CLOSED = CONSUMER
| NATLPENNBE . eon | Dade | 07/08. | 4o000 =| @ 6 REVOL 9 09 0 9
| #0916 Bo, LINE OF CREDIT
-PHILADEPHIA'S READING i! FRULEFX,XPN}
| -BOYERTOWN PA: 19612 _ a
| (640) 367-6007" GLOSED CLOSED DATE: 08/4/2009
_SSYNCBISONYEN 0 > SOG | .oBtts |-G7r0 | 4800 yo te REV O01 a 0 8 @
- “0404 Lory ee . CHARGE ACCOUNT: |, TANTEI TEA
. . - of TRULEEXXPR) ATE
(868) 8254 | INACTIVE ACCOUNT CLOSED DATE; 08/13/2015 _
..PAGE 3 (kof 9)

 

 

 

 

 

 

 

 

 

 

 

 

 
 

‘Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 99 of 124

 

 

 

. APPLICANT
NAME: | ROBIN. L: SMITH
SiS.Ni 167-64~4950 oO . | Date Received: 09/05/18

 

 

 

 

 

SYNCRISYNGE | 08116 O70?

NOB | os, 7000
PBI |

    
  

        
  
 

(Gig) 300-8254 cos DATE: neo | |

 

ECOA “KOR” _ NEMBER-NO

 

 

 

week ay oR 01794844 SANTANDER--BA | TRU
03/02/18. 2 - "goons ~-MERTZONTEL | 7 oo “BFX
09/05/17 1. ZF 4907182. CRC INNOVIS ” " XPN

 

4. KNOWN ALIAS . EFX
FORMER ‘NAME? ‘ROBIN’ SHETH-SIMPSON

 

1. KNOWN ALIAS: BEX
FORMER NAME< ROBIN SMITH SIMPSON °

  

 

 

 

KNOWN A SIMPSON, ROBIN SMT

A OKNOWN-ALTAS 9 . TRU
KNOWN ALTAS:: ROBIN: L SIMPSON:

1 KNOW ALZAS : . _ XPN
KNOWN ALIAS? ROBIN $ SIMPSON.

dl. MISCELLANEOUS . CRC

‘A SCORE DISCLOSURE LETTER WAS MALLED TO: THE APPLICANT ON 09/05/2018,
THE: REPOSITORIES : ACCESSED. WERE: EFX TRU XPN-

 

OUTPAX INFORMATION SERVICES LL. , EFX
“WWW EQUIFAX ¢COM

P.O BOX 740241

ATLANTA, GA 30374-0241,

800-685-1111

TRANSUNTON , . : TRU
HTTP://WWW. -FRANSUNION. ‘con . .

2 (BALDWIN PLACE, .P.O. BOX 1000

CHESTER, PA 19016 | ;

800-888-421 :

 

 

 

 

(4 of 9)

 

 

 

 

 
 

Case 2:19-cv-02297-ER Document 1 Filed 05/28/19 Page 100 of 124

 

APPLICANT »

THAME: ROBIN L'SMITH.
SSN: 167-84~4980,

 

 

 

 

Date Reéelved: 09/05/18

 

    

EXPERIAN, OS XPN
whi JEXPERIAN, COM APNE
701 EXPERIAN: PARKWAY, FP. 4. BOX. 2002

ALLEN ,--TX. 75013-0036 —

888-397-3742

LEXISNEXIS RISK. “SOLUTIONS: BUREAU: bk . . LXN
PROVIDER. OF LIEN “AND MIOGMENT RECORDS . .
PO. BOX 105108. a ,
ATLANTA, .GA 30348-5108
866-897-8126 ay

COA Key: 4eBorrower: DaoInE, 3% Authorized Meer. 4 =Joint, G2Co-Maker, 7eMaker, 83Co-Borrowss,, 9= Terminated, O=Undesignated
plicant Account Ownership (aint raporis): iary Applicant, G=Co-Applioant.

     
 

 

 

‘ NATIONAL CREDIT REPOSITORY (JES) ACCESSED FOR THIS CREDIT. REPORT: EQUIFAX, TRANSU NION, EXPERIAN:
Reparting biwenu: certifies with eontractual Tequiremienis, governing check of public rebords ag wall sa credii. information.

 

 

 

 

 

(Sof 9)

 

 

 
‘Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 101 of 124

 

 

NAME:

(end) 228-5228 =. REQUEST

_APPLICANT

ROBIN L Mitt

Date Recelved:

HOME. EQUITY:
CLOS' 0 DATE: ‘0710102018 ACCOUNT CLOSED AT CONSI MERS ERX PN TRY

 

‘CHARGE OFF | AIABLEADLUSTARLERATE
PURDHASED F OM: or |

 

 

 

oe/onrts

 

 

 

(8-0f 9)

 

 

 

 

 

 

 

 
 

Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 102 of 124

 

CBCInAovis | | —— ~ | | Phone: 800-216-3463
PO BOX 1867 Fax:  BOO-HRB~7816

    

 

 

   
     
  
  
   
  
 

1 | PREPARED FOR: PROPERTY ADDRESS:

DATE: RECEIVED 09/05/18
SANTANDER BANK: >. | 6848 SCOTEORTH RD, HATE REG eIvebsopi050%8

1 ALDWYN-CENTER © PHILADELPHIA PA 19119 a

VILLANOVA PA 19086 “1 PHILADELPHIA COMPUTER ID #:.  DATE-GOMPLETED 09/08/18
7182481726272668 °

ATTENTION: LENDER CASE ¥:

   
 

    

: MONICHOL, DENNIS

 

 

 

 

 

, ‘eoa06026

   

 

 

 

‘INPUT: INFORWMATIGN:
NAME: ‘ROBIN L.SMITH. -DOB:1 1/29/62

UPHILADELPHIAPA 18148. -QWALX

 

 

 

 

 

    

   

 

    

11/29/62 BOX 4061 BOX Po EFX

 

 

 

 

“ROBIN LYNN SMITH : a
167-54-4950_ , CO, PHILADELPHIA PA 19118
ROBIN 7k. sur RT 24/29/62 6945 SCOTFORTH Rb TRU
167-54. 4950 a PHILADELPHIA PA 19119-3741
ROBIN SMITH ‘11/29/62 6945 scoTFoRTH RD PN
167-54~4950 - PHILADELPHIA PA 19119-3711
ROBIN L SMITH | } — . werent LXN

  

1 FACT act’ THE: NUMBER OF TNQUIRTES ON THE ‘CONSUMERS CREDIT FILE HAS ADVERSELY EFX
AFFECTED. THE. CREDIT SCORE -

 

input inforenation. / ” Grose Check Category

 

 

 

 

 

Result
Name. \ ;
| -TROBIN L swt Name Verligation GB Name Matched
Walch Lists (inctidés OFAC) @ Walch Lists Seerched/No, Mach
Found
Address
6945 SCOTFORTH RD Address Verification EB  Adiiess Matched
PHILADELPHIA Pa 19119 ee a
High Risk Address @ Address Cleared
‘Soclal Security Number -
487~B4--4950 Social Secusiy Verification © ssuitatened
| tier Identities Llaked to SN €D  ClearediNo Other IOs Lisked to
SSN
SSA Issuance GP sSNissued
SSA Death Maater © son cleared
Date of Birth. ea
| rps? 7 _ Date of Birth Verification, @ date or Birt Matetiog
| Phone. Nuniber . . mo in oo,
Phone’ Nuriber Verification <P) No Input Provided

 

 

 

 

PAGE 1. | (Tot 9)

 

 
Case 2:19-cv-02297-ER -Document1 Filed 05/28/19 Page 103 of 124

 

“APPLICANT

 

NAME: . ROBIN L'SMITH

Date Received:

 

ng/0Ets

 

 

 

 

. | °° Nemne

 

 

 

 

   

 

 

 

 

 

 

 

Date Firat ‘Nuriber Activa Number Totat
Recelved Sources Sources:
tia ROBIN LoSMITH 01/23/99. : ot
|} CROBEN SMITH. 06/22/00 td 3
Gp Aioresn — —
1] 4 pa BOX 4061 07/11/08. 9 5
PHILADELPHIA PA ‘19118-8061
8905 CARLISLE RD 02/10/07 - 1. 2
GLENSIDE: PA 19038-7411 : 7 a
6945. SCOTFORTH RD 03/28/04: 1 a
PHILADELPHIA, PA 19119- B74 oe -
1650 MARKET ST. FL 360°—O 08/02/10 0 ‘1,
PHILADELPHTA PA 19103-7334
240 WRETTENHOUSE SQ-STE 4 02/18/09 0 1
“PHILADELPHIA PA-19103-5771 — |
310 WADSWORTH AVE a 01/23/99 o.. 4
“PHILADELPHIA PA ‘T9l49- L127
}@ Sata Secu Ambar —— |
{| 000-0044950 01/23/99 4 9
= aaa ae
fd 41/29/62: 07/21/00. 4 9
| [gy Prone omiar ~~
14. is) 790-1160 11/30/99 2 3
848-2710. 08/11/06 . A L
22 B4B~5242 03/28/04 4: 1
470-2803. 07/31/09 0 2
@ ‘Watch Liste (eludes OFAC) vhs , ae
4 ROBIN L SMITH wateh Lists Searched/No Match Found
1 @" Hat Riskadarees ; ae
HL 6945 SCOTFORTH Ro address. Cleared.
o | PHILADELPHIA Pa, 19139
lo: ‘BBA ‘theuanee “State Of Isetia Issued Betwaen’ Input DOB:
A XXX-XX-XXXX oe PENNSYLVANTA 1975-1976 11/29/62.
@ ‘ROA DegtN Manton - |
1. 167-534-4950 ‘SSN Cleared

 

 

 

PAGE 2:

 

(eofay |:

 

 

 
Case 2:19-cv-02297-ER_ Document1 Filed 05/28/19 Page 104 of 124

 

_ APPLICANT
|| NAME: ROBINLSMITH

 

 

 

 

Dale Received: 09/08/18.

 

4

 

 

 

ECOA Key: teBorfower, 2=voint: 34Auhorized User, 4=Joint,.6=Co-Maker, 7=Maker, 8&Co~Borrower, 9-Terminaled, O-Undesignated
Appilcant Account Gunership.(Jolnt reporta):B=Pimary Applicant, O=Ca~Applicant

        
         

 

‘THa-yepoit is governed by the Gravin-Leach-Blitey Act: it'does not constltiits a consumer report us defined by ihe Pair Credit Reporting Act (FORA) ahd Ie Kot eubject tothe FORA,
This report should not be used'aa a basis upon whieh te make & detisicn at whether of nel te-dxtenid credior as a basis for biking any “adverse action” as that {ert is-defined ih the

 

 

 

 

 

 

 

_$90f 9)

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 105 of 124

 

me SANTANDER BANK
1 ALOWYN CENTER Your Credit Score and the Price LENDER CASE ay 1809050264

VILLANOVAPA 18066, You.Pay for Credit COMPUTER ibs! 778248172627206.

 

   
 
  

 

| wan » ROBIN L SMITH
"8845 SCOTFORTH RO
PHILADELPHIA PA. 104. 19

 

 

__-Souroe: pera
Pale: 09/08/2016

 

 

Your oredit scons lea: number (hat reflects the:information in your credit report,

Your ofedl: report 6 a. record at your credit history: It Includes Information about whether § you pay your ‘hile on fieng

 

1. Your credits scota ‘can thange; depending on how your eradit history changes,

 

“Your credit ecore can affect whether you can get a loan and how much you will have-to. pay. for that loan,

 

Experian scores range'from a low of
320-40-0 high of a4.

Generally, the. higher your sore; the-more likely you ate fo be offered better credit terms,

 

 

 

Expedart

 

a2)4apo: hoa se 66.409 fot we aes 190.799 aonnek
Score Range

 

 

 

 

Experian . SERIOUS DELINQUENCY

. PROPORTION OF BALANGE TO HIGH CREQIT ON REVOLVING ACGOUNTS:
AMOUNT. PAST DUE TO. ACCOUNTS
LEVEL OF DELINQUENCY ON ACCOUNTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 106 of 124

 
    
   
 
   
   
  
  
  
  
  
 
 
    

 

You have atightte dispute any: /inaegurate information in your credit report, If you.f find: mistakes on your-credit report, contact

the: eonsumer reporting agency.

It iva good idea to check your cred report to inake sure the information if contains is accurate...

 

Under Faderal few, you have the righi.to-eblain a-free copy of your cradit report from edeh of the nationwide consumer reporting
agencies, once.4 year,

To order your free annual credit repori-— .
“By lolephone: Gall toll-free: 1-877~322-8228
On the webs Visit: wweannualcreditreport.com

By mal. _ Mall your completed Annual Credit Report Request Form (which you can obtain from the Federal Trade.
* Commission's websiteal hilp:/Awww.tic.gov/hep/colina/include/requestformifinal. pal) to:

. Annual Credit Report Request, Service:
P.O, Box 405284 :
Allanta; GA 30348-6281

 

; Forn more Information. abou credit eparts and your rights under Federal law, visit the Corsumer: Finenotal Protection Butea’ &:
website at wow. consumerfinance gavilearnumarg, :

 

 

      

        

 

in connection with your application fora home foan,-the, fender must disclose. to you the score that.a consumer Feporting agency distributed to users and the lender used.
in, connacilon wa vor home (ban, and the. key factors: affecting your aredit scores,

~The ciealt BoOre. i" & ‘éomnputer generated summary caloulsted at ite lime of thie aquest and based on information that a consumer. reporting agency orlendor has on-fi...
“The'scores.afe based ondata about your credit: history and payment patterns. Creditacoras ate important because they are usad.to assist the lender tit, determining whether
pou will obtain @ fears They May'also-be used.te determine What intaras! rate you may ha offered on Ihe mortgage. Cradil scores can change over tins, depending on your’
cond, how your credit history and payment patterns change, and haw credit scoring technologies change,

Because the:score is based.on information in your ctedit histozy, i}3s very Important thatiyou review. ihe.cradit-related Information that Is being furnished to: make gute itis
acourate:-Gredit records may vary’ fron ovie-company & ahother.

Ifyouhave questions: about your credit score or the dredit igformation thatis lumished to you, contact lhe consymer reporting agency at the address and. islephone number
provided: with thig notice, or Contact the lender, if the lender developed ‘or generated the credit score, The consumer reporting agency plays ei fo partih the! decision te take
any: capilon’ on tha loan application ¢ an Ie unable to provide you with specific reasons for the declaion ona loan abptication. ;

Ifyou have question conse ing the toe of the oan, contact the fonder, ee : . :

 

 

- Acknowledgement
thave: recéived, the. notices tied, our i Score and he Price You Pay to. Gredit! and:the "Notice te the Home-Loan Applicant,”

Applicants Signature: — a a _, Date .

 

Apptican’s Name:
ne

 

 

 

 

EXPERIAN. TRANSUNION GONSUMER RELATIONS

 

EQUIFAX. INFORMATION SERVICES st

Tata Boe . _.. WAN experian.com/reporlaccess: www.lransurloncomimyoptions:

, ‘ ,  FOTEXPERIAN PARKWAY 2 BALDWIN PLAGE i.
7 re , - PQ, BOX 2002: P.O, BOX 1000 , ,

800-685=1174 | Se o ALLEN, TX:76043 CHESTER, -PA 19022

 

BAB+307-3742 800~ 888-4213

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 107 of 124

 

 

EXHIBIT I

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 108 of 124

4 oy
. + a " Report Created On: 61/23/2019
TransUnior® Fife Number: 391372691

 

You have been on our files since 08/01/4986
SSN: XXX-XK-4950 Date of Birth: 11/29/1962
Your SSN has been masked for your protection.

Names Reported: DR. ROBIN L. SMITH, BR. ROBIN SMITH, SIMPSON ROBIN SMITH and ROBIN L. SIMPSON

Addresses Reported:

Address Date Reported

PO BOX 4061, PHILADELPHIA, PA 19118-8061 05/30/2008

6945 SCOTFORTH RD, PHILADELPHIA, PA 19119-3711 01/05/2007

8905 CARLISLE RD, WYNDMOOR, PA 49038-74114 12/40/2005

210 W RITTENHOUSE SQ STE 408, PHILADELPHIA, PA 19103-5774 02/06/2007

4001 EASTON RD APT 505, WILLOW GROVE, PA 19090-2042

4650 MARKET ST APT 36, PHILADELPHIA, PA 49103-7334 08/02/2010

12 W WILLOW GROVE AVE, PHILADELPHIA, PA 19118-3952 01/30/2007

Telephone Numbers Reported:

(245) 790-1166 (215} 848-2716 (215) 848-5242 (215} 470-2803 (215) 948-6151
Employment Data Reported:

Employer Name Location Pasition Date Verified
OR ROBIN L SMITH AUTHOR OB/05/2018
FEARLESS WON LLC PHILADELPHIA, PA PRESIDENT 07/24/2009
SELF PHILADELPHIA, PA PHYSICOLOGIST 07/10/2008
DOCTOR ROBIN SMITH 07/19/2006
ORDERED 04/20/2005

 

 

 

 

 

 

 

BRANCH B&T #8089280773341"**
223 WEST NASH ST

WILSON, NC 27893

(888) 562-6228

Date Opened: 08/05/2009 Date Updated: 07/31/2018 Pay Status: ~ >Charged Off<

Page 1 of 17

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 109 of 124

 

«)

TransUnior:
Rasponstbllity: individual Account Payment Received: 40 Terms: Paid Monthty
Account Type: Line of Credit Last Payment Made: 05/09/2017 Date Closed: 07/31/2018
Account Original ChargeOH: $245,070 >Maximum Delinquency of 120 days in 06/2017 and in
Loan Type: HOME EQUITY 06/2018 for $260,404<
LOAN

High Balance: High balance of $249,144 from 03/2018 to 07/2018
Credit Limit: Credit Emit of $249,421 tom 03/2018 to 07/2018
Account Sale Info: ACCOUNT SOLD TO SOLD TO 88T

Estimated month and year that this iter will be removed: 02/2024

 

L

Remarks

 

Rating

ee

“ogni |

 

 

Page 2 of 17
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 110 of 124

«)

tf
TransUnion?

 

AMERICAN EXPRESS #349990848957****
PO BOX 981537

EL PASO, TX 79998

(800) 874-2717

Date Opened: TEA PASTB Balance: $0 Pay Status: Current; Paid or Paying as
Responsibility: Relationship Date Updated: o7/e2/2009 Agreed
Terminated High Balance: $0 Date Closed: 08/6/2009
(07/02/2009) Credit Limit: $500
Account Type: Revolving Account
Loan Type: CREDIT CARD

Remarks: INACTIVE ACCOUNT, CLOSED

 

 

 

Rating :

AMEX DEPARTMENT STORES N #37748110276""*
PO BOX 8218

MASON, OH 45040

Phone number net available

 

Date Opened: 03/14/2009 Balance: ; $0 Pay Status: Current, Paid or Paying as |

Page 3 of 17
Case 2:19-cv-02297-ER Document1 = Filed 05/28/19 Page 111 of 124

ey)

TransUniort

Responsibility: individual Account " Date Updated? = OS ayeeeo1d : . Agreed

Account Type: Revolving Account Last Payment Made: 05/13/2009 Terms: Paid Monthly
Loan Type: CREDIT CARD High Balance: © ee $Q Date Closed: - OSI83/2012

_ Credittimiy °  .. “$300

Remarks: ACCOUNT CLOSED BY CONSUMER; CLOSED

 

 

BARCLAYS BANK DELAWARE #00023267242****

PO BOX 8803
WILMINGTON, DE 19899
(B88) 232-0780
Date Opened: 01/28/2002 Date Updated: 01/#3/2019 Pay Status: Current; Paid or Paying as
Responsibility: Individual Account Payment Received: $1,060 Agreed
Account Type: Revolving Account Last Payment Made: 01/69/2019 Terms: $899 per month, paid
Loan Type: FLEXIBLE Monthly
SPENDING CREDIT
CARD

Credit Limit: Credit limi of $56,000 from 07/2046 to 01/2019

Page 4 of 17

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 112 of 124

)

TransUniort

ee

sin] ss ne ed cise] S476

 

 

 

 

Page 5 of 17

 

 
Case 2:19-cv-02297-ER Document 1 Filed 05/28/19 Page 113 of 124

TransUniort

 
 

Rating

 

CAPITAL ONE / NEIMAN MARCUS earaTs26r
10700 CAPITAL ONE WAY
GLEN ALLEN, VA 23060

(800) 685-8695 o

Date Opened: 09/01/1993 Date Updated: °°) 42/30/2018 : Pay Status: Current; Paid or Paying as
Responsibility: individual Account Last Payment Made: 09/28/2018 ti parece thi

Account Type: Revolving Account STs: ald Monthly

Loan Type: CHARGE Date Paid: 09/28/2018

 

ACCOUNT

High Balance: High balance of $10,864 from 10/2046 lo 11/2016: $10,864 from 04/2017 to 04/2017; $40,864 fram 07/2017 to 07/2017; $16,864 from 07/2048 to 12/2018
Credit Limit: Credit fimit of $15,000 from 10/2616 to 11/2016; $15,000 trom 04/2017 to 04/2017; $15,000 from 07/2047 to 07/2017; $15,000 from 07/2018 to 12/2018

a ee

|

 

 

Rating

 

 

 

Page 6 of 17
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 114 of 124

TransUnior®

Rating

CITICARDS CBNA #427138273033""**

POB 6241

SIOUX FALLS, SD 57447

{800) 347-4934

Date Opened: 05/01/1994 Date Undated: G117/2019
Responsibility: Individual Account Last Payment Made: 6115/2019
Account Type: Revalving Account

Loan Type: CREDIT CARD

High Balance: High balance of $60,739 from 07/2046 to 01/2019
Credit Limit: Credit Emit of $60,000 from 07/2016 to 01/2019

$57,926 $58, = $58,981 $49,178 $49,925 $50,473 $51,167; $51,875 $52,478
LC t

Page 7 of 17

Pay Status:

Terms:

 

 

Current; Paid or Paying as
Agreed

$1,209 per month, paid
Monthly

a

 

 

 
Case 2:19-cv-02297-ER Document1. Filed 05/28/19 Page 115 of 124

&)

TransUnion

a

CITIZENS BANK #608730****

1 CITIZENS DR

RIVERSIDE, RI 02916

{800) 768-6680

Date Cpened: 12/06/1999 Date Updated:

Responsibility: Individual Account Payment Recelved:

Account Type: Line of Credit Last Payment Made:
Account

Loan Type: LINE OF CREDIT

High Balance: High balance of $0 trom 07/2016 to 68/2018
Credit Limit: Credit limil of $10,006 fram 07/2016 io 08/2018
Remarks: INACTIVE ACCGUNT; CLOSED

Balance

Amount Paid

Balance

Amount Paid

Balance

68/31/2018
$G
oa/09/2018

Page 8 of 17

 

Pay Status:

Terms:
Date Closed:
Date Paid:

 

 

Current; Paid or Paying as
Agreed

Paid Monthty

08/09/2018

08/09/2018

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 116 of 124

&)

TransUnion.

 

 

DISCOVER FINCL SVC LLC #601100224696***
PO BOX 19316
WILMINGTON, DE 19850-5316

(800) 347-2683

Date Opened: 03/21/2005 Balance: $0 Pay Status: Current; Paid or Paying as
Responsibility: individual Account Date Updated: 01/43/2010 Agreed

Account Type: Revolving Account High Balance: $0 Date Closed: t2ror2o0s

Loan Type: CREDIT CARD Credit Limit: $6,000

Remarks: CLOSED

     

 

 

Rating

 

 

Page 9 of 17

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 117 of 124

®

TransUnion

 

DSNB/BLOOMINGDALES #21034824***
PO BOX 8218

MASON, OH 45040

Phone number sot available

Date Opened: 03/14/2009 Balance: $0 Pay Status: Current; Paid or Paying as
Responsibility: individual Account Date Updated: o1ne2019 Agreed
Account Type: Revolving Account Payment Received: $0 Terms: ; Paid Monthty
Loan Type: CHARGE Last Payment Made: 05/13/2009 Dae posed: Ort noda
ACCOUNT High Balance: $251
Credit Limit: $100

Remarks: ACCOUNT CLOSED BY CONSUMER; CLOSED

 

 
 
  
 

 

   

NATIONAL PENN BANK #3000000060916****

Page 10 of 17

 

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 118 of 124

2)

YransUnion?

645 HAMILTON ST
STE 700

ALLENTOWN, PA 18101
(610) 864-5009

Date Opened: 07/44/2009 .. ‘ Balance: $0 Pay Status: Current; Paid or Paying as
Responsibility: individual Account = Date Updated: 08/31/2009 Agreed
Account Type: Lineof Credit © Payment Received: $0 Date Closed: 08/3/2008
Account ” Last Payment Mado: 08/13/2009 Date Paid: 08/43/2008
Loan Type: LINE OF CREDIT High Balance: $40,000
, Credit Limit: $40,000

Remarks: CLOSED

SANTANDER BANK NA #617406451791***
PO BOX 12646

READING, PA 19642

(888) 438-3533

Date Opened: 05/26/2005 Date Updated: 12/31/2018 Pay Status: Current; Paid or Paying as
Responsibility: Individual Account Payment Received: $5,667 Agreed
Account Type: Mortgage Account Last Payment Made: 12/26/2018 Terms: $5,867 per month, paid
Loan Type: CONVENTIGNAL Monthly for 360 months
REAL ESTATE
MTG

High Balance: High balance of $984,000 fram 07/2016 to 12/2048

wwe rh sense $752, 526 $754,832 $757,010 $759,176 $763,597 sree oe S167, 976
.

$5 Be

Amount Paid $5. 867 6 867 $5,867 $5,867 $5,667 $5,867 $5, te 8 88?

AE

 

Page 11 of 17

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 119 of 124

&

TransUniort:

 
 

 
  

 

 

SYNCB/SONY FINANCIAL SRV #603459140301****
C/O PO BOX 965036

ORLANDO, FL 32896-5036

(866) 396-8254

Date Opened: 7/23/2040 Balance: $0 Pay Status: Current; Paid or Paying as
Responsibility: Individuat Account Date Updated: 10/02/2076 . Agreed
Account Type: Revolving Account Payment Received: $0 Terms: Paid Monthly
Loan Type: CHARGE Last Payment Made: 07/25/2012 Date Closed: GBF 3/2015
ype: y" ; Date Paid: 07/25/2012
ACCOUNT High Balance: $2,109
Credit Limit: $4,500

Remarks: INACTIVE ACCOUNT; CLOSED

 

Page 72 of 17

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 120 of 124

<@)

Bae
TransUnion:

     
    
  
 
  
   

SANTANDER BANK via CRCINNSANTANDER BANK

601 PENN ST

READING, PA 19604

{610) 378-6800

Requested On: 09/05/2038, 07/48/2017
laquiry Type: Individual

Permissible Purpose: CREOIT TRANSACTION

 
 
 
 
 

NEW DAY FINANCIAL
8171 MAPLE LAWN BL
STE 300

FULTON, MD 20759

(877) 423-4400

Requested On: 09/10/2018, 06/19/2018, 05/24/2048, 04/24/2018

    

BEYOND FINANCE
85 SAM FONZO DRIVE
BEVERLY, MA 01915
(888) 601-5397

Requested Om 07/23/2018, O6M 9/2018

 
 
 
 
 
 
  
   
 
   
 

GRANITE BAY ACCEPTANCE INC
4781 VINEYARD DR.

#222

ANTIOCH, CA 94509

(925) 779-1904

Requested On: 07/15/2018, 06/45/2018

AMERICOR FUNDING
2 PARK PLAZA #225

Page 13 of 17

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 121 of 124

&)

TransUniort

IRVINE, CA 92614
(800) 749-4940

 
    
    
 
  
   
 
   
 
  
  
   
 
    

Requested On: 04/19/2018

 

QUICKEN LOANS DBA ROCK F
1050 WOODWARD AVE

DETROIT, Mi 48226

(800) 508-0944

 

 

 

 

Requested On: 02/15/2018

BARCLAYS BANK DELAWARE
PO BOX 8803

WILMINGTON, DE 19899

(888) 232-0780

Requested On: 07/20/2019

TU INTERACTIVE
100 CROSS ST

202

SAN LUIS OBISPO, CA 93401
(844) 580-6816

Requested On: 09/01/2018

 

 

FACTACT FREE DISCLOSURE
PO BOX 1000

CHESTER, PA 19616

(800) 916-8800

Requested On: 09/01/2018

Should you wish to contact TransUnion, you may do so,
Online:

To report an inaccuracy, please visit! dispute jransunion.com
For answers fo general questions, please visit: www transunion.com

By Mail:

TransUnion Consumer Relations
P.G. Box 2600

Chester, PA 19016-2000

By Phone:

(800) 916-8800

You may contact us between the hours of 8:00 a.m. and 44:00 p.m, Eastern Time, Monday
through Friday, except major holidays.

For all correspondence, please have your TransUnion file number available
{located at the top of this repert).

Page 14 of 17

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 122 of 124

@)

fg
TransUnion’

 

Para informacion en espanol, visite www,.consamerfinance.goy o escribe ala Consumer Financial Protection Bureau, 1700 G Street NW. Washington,
DC 20552,

A Summary of Your Rights Under the Fair Credit Reporting Act

The federal Fair Credit Reporting Act (FCRA) promotes the accuracy, fairness, and privacy of information in the files of consumer reporting
agencies, There are many types of consumer reporting agencies, including credit bureaus and specialty agencies (such as agencies that sell
information about check writing histories, medical records, and rental history records},For more information, including information about
additional rights, go to www.consumerfinance.gov/learnmore or write to: Consumer Financial Protection Bureau, 1700 G Street N.W.,
Washington, DC 20552.

You must he told if information in your file has been used against you. Anyone who uses a credit report or another type of
consumer feport to deny your application for credit, insurance, or employment - or to take another adverse action against you - must teil
you, and must give you the name, address, and phone number of the agency that provided the information.

You have the right to know what is in your file. You may request and obtain all the information about you in the files of a consumer
reporting agency (your ‘file disclosure’). You will be required to provide proper identification, which may include your Social Security
Number. in many cases, the disclosure will be free. You are entitled fo a free disclosure if:

= aperson has taken adverse action against you because of information in your credit report;

* you are the victim of identity theft and place a fraud alert on your file;

« your file contains inaccurate information as a result of fraud:

* you are on public assistance;

= you are unemployed bul expect fo apply for employment within 60 days.

In addition, all consumers are entitled to one free disclosure every 12 months upon request from each nationwide credit bureau and
from nationwide specialty consumer reporting agencies. See wavw.consumerfinance.sovAearnmore for more additional information.

 

You have the right to ask for a credit score. Credit scores are numerical summaries of your credit-worthiness based on information
from credit bureaus. You may request a credit score from consumer reporting agencies that create scores or distribule scores used in
residential real property loans, but you will have to pay for it. In some mortgage transactions, you will receive credit score information
for free from the mortgage lender.

You have the right to dispute incomplete or inaccurate information. If you identify information in your file that is incornpiete or
inaccurate, and report it to fhe consumer reporting agency, the agency must investigate unless your dispute is frivolous. See
wavw.consumerfinance eov/igarmmore for an explanation of dispute procedures.

 

Consumer reporting agencies must correct or delete inaccurate, incomplete, or unverifiable information. Inaccurate,
incomplete, or unverifiable information must be removed or corrected, usually within 30 days. However, a consumer reporting agency
may continue fo report information it has verified as accurate.

Consumer reporting agencies may not report outdated negative information. In most cases, a consumer reporting agency may
hot report negative information that is more than seven years old, or bankruptcies that are more than 10 years ald.

Access fo your file is limited. A consumer reporting agency may provide information about you only to people with a valid need
usually fo consider an application with a creditor, insurer, employer, landlord or other business. The FCRA specifies those with a valid
need for access.

You must give your consent for reports to be provided to employers. A consumer reporting agency may not give out information
about you to your employer, or a potential employer, wilhout your wrilten consent given to the employer. Written consent generally is

You may limit "prescreened" offers of credit and insurance you get based on information tn your credit report. Unsolicited

Page 15 of 17

 

 

 

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 123 of 124

«)

ae
TransUnion?

“prescreened’* offers for credit and insurance must include a toll-free phone number you can cail if you choose to remove your name
and address from the lists these offers are based on. You may opt-ouf with the nationwide credit bureaus at 1-888-567-8688
(888-5OPTOUT}. .

" CONSUMERS HAVE THE RIGHT TO OBTAIN A SECURITY FREEZE. You have a right to place a “security freeze" on your credit
report, which will prohibit a consumer reporting agency from releasing information in your credit report withoué your express
authorization. The security freeze is designed to prevent credit, loans, and services from being approved in your name without your
consent. However, you should be aware that using a security freeze to take control over who gets access to the personal and financial
information in your credit report. may delay, interfere with, of prohibil the timely approval of any subsequent request or application you
make regarding a new loan, credit, morfgage, er any olher account involving the extension of credit.

A security freeze does not apply to a person or entity, or its affiliates, or collection agencies acting on behalf of the person or entity, with
which you have an existing account that requests information in your credit report for the purposes of reviewing or collecting the
account, Reviewing the accouni includes activities related io account maintenance, monitoring, credit line increases, and account
upgrades and enhancements.

" As an alternative to a security freeze, you have the right to place an initial or extended fraud alert on your credit file at no
cost. An initial fraud alert is a 1-year alert that is placed on a consumer's credit file. Upon seeing a fraud alert display on a consumer's
credit file, a business is required to take steps to verify the consumer's identity before extending new credit, If you are a victim of
identity theft, you are entitled to an extended fraud alert, which is a fraud alert lasting 7 years.

" You may seek damages from violators. lf a consumer reporting agency, or, in some cases, a user of consumer reports or a furnisher
of information to a consumer reporting agency violates the FORA, you may be able to sue in state or federal court. You may also have
the right to file suit under state law,

= Identity theft victims and active duty military personne! have additional rights. For more informaiion, visit

wiv. consumerfinance eov/learmmore.

 

States may enforce the FCRA, and many states have their own consumer reporting laws. In some cases, you may have more rights

under state law. For more information, contact your state or local consumer protection agency or your state Attorney General. For

information about your federal rights, contact:
TYPE OF BUSINESS:

1.a. Banks, savings associations, and credit unions with total assets of over $10
billion and their affiliates

 

CONTACT:

Bureau of Consumer Financial Protection

4700 G Street NW

Washingion, DC 20552

Federal Trade Commission

Consumer Response Cenier - FCRA
Washington, DC 20580 4-877-382-4357 ;

Office of the Comptroller of the Currency
Customer Assistance Grou

1307 McKinney Street, Suite 3450
Houston, TX 77070-9050

Federal Reserve Consumer Help (FRCH)
PO Box 1200

 

 

b. Such affiliates that are not banks, savings associations, or credit unions also
should list, in addition fo the CFPB:

 

2. To the extent not included in item 1 above:

a. National banks, federai savings associations, and federal branches and federal
agencies of foreign banks

 

 

b. State member banks, branches and agencies of foreign banks (other than federal

 

branches, federal agencies, and insured state branches of foreign banks),
commercial fending companies owned or controlled by foreign banks, and
organizations operating under section 25 or 25A of the Federal Reserve Act

Minneapolis, MN 55480 1-868-851-1926

 

c. Nonmember Insured Banks, Insured State Branches of Foreign Banks, and
Insured state savings associations

FDIC Consumer Response Center
1100 Walnut Street, Box #14
Kansas City, MO 64106

 

d. Federal Credit Unions

National Credit Union Administration
Office of Consumer Protection (OCP)

Division of Consumer Compliance and Outreach
{(bcco)

1775 Duke Street

Alexandria, VA 22314

 

3. Air carriers

 

 

Asst. General Counsel for Aviation Enforcement &
Proceedings

Aviation Consumer Protection Division
Department of Transportation

1200 New Jersey Avenue, S.E.

 

Page 16 of 17

 

 
Case 2:19-cv-02297-ER Document1 Filed 05/28/19 Page 124 of 124

“

TronsUnior:

 

Washington, DC 20580 7-202-366-T306

 

4, Creditors Subject to Surface Transportation Board

Office of Proceedings, Surface Transportation Board
Department of Transportation

395 E Street, S.W.

Washington, DC 20423

 

5. Credilors subject to Packers and Stockyards Act, 1921

Nearest Packers and Stockyards Administralian area
supervisor

 

6. Small Business Investment Companies

Associate Deputy Administrator for Capital Access
United States Small Business Administration

409 Third Street, SW, 8th Floor

Washington, DC 20416

 

7. Brokers and Dealers

Securities and Exchange Commission
100 F Street NE
Washington, DC 20849

 

8. Federal Land Banks, Federal Land Bank Associations, Federal Intermediate
Credit Banks, and Production Credit Associations

Farm Credit Administration
1501 Farm Credit Drive
McLean, VA 22102-5090

 

9. Retailers, Finance Companies, and All Other Creditors Not Listed Above

 

 

FTG Regional Office for region in which the creditor
operates or

Federal Trade Commission: Consumer Response
Center-FCRA

Washingion, DC 20580 4-877-382-4357

 

Page 17 of 17

 

 

 
